Exhibit 10.1

 

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

VIVUS, INC.

 

AND

 

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP

 

EFFECTIVE AS OF

 

MARCH 25, 2013

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of March 25, 2013 (the “Effective Date”), by and between VIVUS, INC., a Delaware
corporation, and its permitted successors and assigns (“Seller”), and BIOPHARMA
SECURED INVESTMENTS III HOLDINGS CAYMAN LP, a Cayman Islands exempted limited
partnership, and its permitted successors and assigns (“Purchaser”).  Purchaser
and Seller are sometimes referred to individually as a “Party” and collectively
as the “Parties.”  Capitalized terms used but not otherwise defined will have
the respective meanings given to such terms in Annex A attached hereto.

 

BACKGROUND

 

WHEREAS, Seller desires additional funding to develop and commercialize the
Product in the Territory and Purchaser desires, on the terms and conditions set
forth herein, to provide Seller with such additional funding; and

 

WHEREAS, upon and subject to the terms and conditions contained herein, Seller
desires to sell, convey, transfer and assign to Purchaser, and Purchaser desires
to purchase and accept from Seller, all of Seller’s right, title and interest
in, to and under the Purchased Receivables.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE 1

 

PURCHASE AND SALE OF PURCHASED RECEIVABLES

 

1.1                               PURCHASE AND SALE OF PURCHASED RECEIVABLES. 
On the terms and subject to the conditions set forth in this Agreement, Seller
will sell, convey, transfer and assign to Purchaser, and Purchaser agrees to
purchase and accept from Seller, on the Tranche A Closing Date, all of Seller’s
right, title and interest in, to and under the Purchased Receivables, free and
clear of any and all Encumbrances (other than Permitted Encumbrances).  It is
understood and agreed that Purchaser shall not, by purchase of the Purchased
Receivables, acquire any assets or rights of Seller relating to the Product
other than those specified in the immediately preceding sentence or as otherwise
specified under this Agreement.

 

1.2                               PURCHASE PRICE; USE OF PROCEEDS.

 

(a)                           The aggregate purchase price for the Purchased
Receivables is $110,000,000.00 (the “Purchase Price”), payable in accordance
with the terms and conditions set forth in Section 1.4.  The Purchase Price will
be paid as follows:

 

(i)                                     $50,000,000.00 (the “Tranche A Amount”)
will be paid on the Tranche A Closing Date (the “Tranche A Transaction”), less
the Up-Front Payments, by wire transfer in immediately available U.S. dollar
funds to an account to be designated in writing by Seller prior to the Tranche A
Closing; and

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

(ii)                                  subject to Section 1.4(b), $60,000,000.00
(the “Tranche B Amount”) will be paid on the Tranche B Closing Date (the
“Tranche B Transaction”), less the Tranche B Funding Payment, by wire transfer
in immediately available U.S. dollar funds to an account to be designated in
writing by Seller prior to the Tranche B Closing.

 

(b)                           Seller will use the proceeds of the Purchase Price
for Funded Activities.  Purchaser will have no obligation or responsibility to
pay any portion of the Purchase Price to any providers of Funded Activities or
anyone else, besides Seller as set forth in Section 1.2(a).

 

1.3                               MANNER OF EFFECTIVE SALE.  The sale,
conveyance, transfer, assignment and delivery of the Purchased Receivables by
Seller to Purchaser will be effected by Purchaser and Seller executing the Bill
of Sale.

 

1.4                               CLOSINGS AND CLOSING DATES.

 

(a)                                 The Tranche A Transaction will take place at
the offices of Akin Gump Strauss Hauer & Feld LLP, 1 Bryant Park, New York, NY
10036, commencing at 9:00 a.m. (local time) on the tenth Business Day following
the Effective Date (the “Tranche A Closing”), or at such other place, time and
date as the Parties may mutually agree.  The date of the Tranche A Closing is
referred to as the “Tranche A Closing Date.”

 

(b)                                 Subject to the terms and conditions set
forth herein, Seller shall have the option to consummate the Tranche B
Transaction by providing written notice to Purchaser prior to December 31, 2013
(the “Tranche B Election”); provided that if Seller does not so provide a
written notice to Purchaser prior to December 31, 2013, then Seller shall be
deemed to have declined the Tranche B Election.  If Seller properly makes the
Tranche B Election, then the Tranche B Transaction will take place at the
offices of Akin Gump Strauss Hauer & Feld LLP, 1 Bryant Park, New York, NY
10036, commencing at 9:00 a.m. (local time) on the *** following the date on
which Purchaser receives the Tranche B Election (the “Tranche B Closing”), or at
such other place, time and date as the Parties may mutually agree.  The date of
the Tranche B Closing is referred to as the “Tranche B Closing Date.”  The
Tranche B Closing Date shall occur no earlier than April 30, 2013 and no later
than January 15, 2014.

 

1.5                               CONDITIONS TO PURCHASER’S OBLIGATIONS FOR
TRANCHE A TRANSACTION.

 

(a)                                 Seller shall have delivered to Purchaser the
Bill of Sale, duly executed by Seller.

 

(b)                                 Seller shall have delivered to Purchaser the
Patent Security Agreement, duly executed by Seller.

 

(c)                                  An executive officer of Seller shall have
delivered to Purchaser a certificate, dated as of the Tranche A Closing Date and
duly executed:

 

(i)                                     (A) attaching copies, certified by such
officer as true and complete, of resolutions of the board of directors of Seller
authorizing and approving the execution, delivery and performance by Seller of
the Transaction Documents and the transactions contemplated herein and therein;
and (B) setting forth the incumbency of the officer or officers

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

of Seller who have executed and delivered the Transaction Documents, including
therein a signature specimen of each officer or officers; (C) attaching copies,
certified by such officer as true and complete, of each of the certificate of
incorporation and by-laws of Seller as in effect on the Tranche A Closing Date;
and (D) attaching a copy, certified by such officer as true and complete, of a
short form good standing certificate of the appropriate Governmental Authority
of Seller’s jurisdiction of incorporation, stating that Seller is in good
standing under the laws of such jurisdiction; and

 

(ii)                                  (A) as to the accuracy in all material
respects of Seller’s representations and warranties in this Agreement as of the
Effective Date (other than those made as of a specified date earlier than the
Effective Date); (B) as to the accuracy in all material respects of each of
Seller’s representations and warranties in this Agreement as of a specified date
earlier than the Effective Date; and (C) as to Seller’s compliance with and
performance of in all material respects each of its covenants and obligations to
be performed or complied with at or before the Effective Date.

 

(d)                                 Seller shall sign or deliver to Purchaser
such other certificates, documents and financing statements as Purchaser may
reasonably request, including a financing statement, in each case reasonably
satisfactory to Purchaser to perfect under the applicable UCC (or any comparable
law) of all applicable jurisdictions in the United States and maintain the
perfection of Purchaser’s ownership interest in the Purchased Receivables, the
back-up security interest granted pursuant to Section 4.7 and the security
interest granted pursuant to Section 4.8, in each case in the United States.

 

(e)                                  Purchaser shall have received the corporate
opinion of Hogan Lovells LLP, special counsel to Seller, in mutually agreeable
form.

 

1.6                               CONDITIONS TO SELLER’S OBLIGATIONS FOR TRANCHE
A TRANSACTION.

 

(a)                                 Purchaser shall have delivered to Seller the
Bill of Sale, duly executed by Purchaser.

 

(b)                                 Purchaser shall have delivered to Seller the
Patent Security Agreement, duly executed by Purchaser.

 

(c)                                  The general partner of Pharmakon Advisors,
LP, the investment manager of Purchaser (“Pharmakon”), shall have delivered to
Seller a certificate, dated as of the Tranche A Closing Date and duly executed:

 

(i)                                     setting forth the incumbency of the
authorized person or persons of Pharmakon who have executed and delivered the
Transaction Documents, including therein a signature specimen of each authorized
person or persons;

 

(ii)                                  (A) as to the accuracy in all material
respects of each of Purchaser’s representations and warranties in this Agreement
as of the Effective Date (other than those made as of a specified date earlier
than the Effective Date); (B) as to the accuracy in all material respects of
each of Purchaser’s representations and warranties in this Agreement as of a
specified date earlier than the Effective Date; and (C) as to Purchaser’s
compliance with and

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

performance of in all material respects each of its covenants and obligations to
be performed or complied with at or before the Effective Date.

 

(d)                                 Seller shall have received from Purchaser
validly executed IRS Forms W-8IMY, W-8BEN and W-9, as applicable, and such
additional IRS Form or Forms as are, in Seller’s good faith judgment, reasonably
required in order to satisfy the requirements of Sections 871(h)(2)(B)(ii),
881(c)(2)(B)(ii) and 1471 through 1474 of the Code and the Treasury Regulations
thereunder.

 

(e)                                  If the Tranche A Closing does not occur on
the tenth Business Day following the Effective Date, Purchaser shall provide to
Seller a schedule containing an updated table of Tranche A Scheduled Quarterly
Amounts based upon the Tranche A Closing Date, which schedule shall supersede
the table in Section 2.1(a)(i) and shall be incorporated into and become a part
of this Agreement.

 

1.7                               CONDITIONS TO PURCHASER’S OBLIGATIONS FOR
TRANCHE B TRANSACTION.

 

(a)                                 An executive officer of Seller shall have
delivered to Purchaser a certificate (the “Bring-Down Certificate”), dated as of
the Tranche B Closing Date and duly executed (A) as to the accuracy in all
material respects of Seller’s representations and warranties in this Agreement
as of the Tranche B Closing Date (other than those made as of a specified date
earlier than then Tranche B Closing Date); (B) as to the accuracy in all
material respects of each of Seller’s representations and warranties in this
Agreement as of a specified date earlier than the Tranche B Closing Date; and
(C) as to Seller’s compliance with and performance of in all material respects
each of its covenants and obligations to be performed or complied with at or
before the Tranche B Closing Date.

 

(b)                                 The Bring-Down Certificate shall be
accompanied by an Updated Disclosure Schedule if Seller has determined, in its
sole discretion, that such Updated Disclosure Schedule is necessary in order to
satisfy the conditions set forth in Section 1.7(a)(B), which Updated Disclosure
Schedule shall be satisfactory to Purchaser in its sole discretion, provided
that Purchaser may not withhold approval to the Updated Disclosure Schedule
solely on the basis of changes that are immaterial in nature or as to matters of
form.

 

(c)                                  All Tranche A Scheduled Quarterly Amounts
then payable shall have been paid in full.

 

(d)                                 From the Effective Date, there shall not
have occurred any Material Adverse Effect, nor shall any event or events have
occurred that, individually or in the aggregate, with or without the lapse of
time, could reasonably be expected to result in a Material Adverse Effect;
provided that if a Material Adverse Effect has occurred following the Effective
Date and this condition to the Tranche B Transaction is knowingly waived in
writing by Purchaser with respect to such specific Material Adverse Effect, then
Purchaser shall also waive any other rights it may have under this Agreement
with respect to such Material Adverse Effect.

 

(e)                                  Seller shall have delivered a written
certification to Purchaser that it has no Knowledge of a Material Adverse Effect
as of the Tranche B Closing Date.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

1.8                               CONDITIONS TO SELLER’S OBLIGATIONS FOR TRANCHE
B TRANSACTION.

 

(a)                                 Pharmakon shall have delivered to Seller a
certificate, dated as of the Tranche B Closing Date and duly executed (A) as to
the accuracy in all material respects of each of Purchaser’s representations and
warranties in this Agreement as of the Tranche B Closing Date (other than those
made as of a specified date earlier than the Tranche B Closing Date); (B) as to
the accuracy in all material respects of each of Purchaser’s representations and
warranties in this Agreement as of a specified date earlier than the Tranche B
Closing Date; and (C) as to Purchaser’s compliance with and performance of in
all material respects each of its covenants and obligations to be performed or
complied with at or before the Tranche B Closing Date.

 

(b)                                 Purchaser shall provide to Seller such new
or updated forms, as described in Section 1.6(d), as are, in Seller’s good faith
judgment, reasonably required pursuant to the requirements of the Code and
Treasury Regulations described in Section 1.6(d).

 

(c)                                  Purchaser shall provide to Seller the
amount of the Tranche B Final Amount, calculated in accordance with
Section 2.1(a)(ii) based upon the Tranche B Closing Date, and all references to
the Tranche B Final Amount in this Agreement shall be deemed to refer to such
amount.

 

(d)                                 Purchaser shall have delivered a written
certification to Seller that it has no Knowledge of a Material Adverse Effect as
of the Tranche B Closing Date.

 

1.9                               RETAINED RIGHTS; NO ASSUMED OBLIGATIONS;
SELLER AUTHORITY. Notwithstanding any provision in this Agreement to the
contrary:

 

(a)                                 Purchaser is acquiring only the Purchased
Receivables and does not, by purchase of the Purchased Receivables hereunder,
acquire any other assets of Seller or its Affiliates other than the Purchased
Receivables, and Seller shall retain all its right, title and interest in and to
all Excluded Assets;

 

(b)                                 Purchaser does not, by purchase of the
Purchased Receivables hereunder, assume any Liability of Seller or any of its
Affiliates.  All such Liabilities will be retained by and remain Liabilities of
Seller or its Affiliates; and

 

(c)                                  Except as otherwise expressly provided
herein, Seller has sole discretion, authority and responsibility for the
research, development, commercialization and exploitation of the Product,
including regulatory compliance, intellectual property protection,
manufacturing, marketing, clinical development, distribution, sales, product
liability and reimbursement with respect thereto.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 2

 

PAYMENTS; RECORDS AND AUDITS

 

2.1                               PAYMENTS DUE TO PURCHASER.

 

(a)                                 (i)                               Tranche A
Scheduled Quarterly Amounts. Subject to the Quarterly Cap in Section 2.1(b) and
to the limitations in Section 2.1(d) and Section 2.1(f), Seller will, or will
cause its Affiliates to, during the Payment Period, as applicable, pay Purchaser
the scheduled quarterly amount set forth in the corresponding table below (each,
a “Tranche A Scheduled Quarterly Amount”):

 

each Calendar Quarter occurring

 

Scheduled Quarterly Amount

 

in 2014

 

$3,000,000 plus the Make-Whole Premium, if any

 

in 2015

 

$5,000,000 plus the Make-Whole Premium, if any

 

in 2016

 

$5,000,000 plus the Make-Whole Premium, if any

 

in 2017

 

$5,000,000 plus the Make-Whole Premium, if any

 

in the first Calendar Quarter of 2018

 

$1,700,000 plus the Make-Whole Premium, if any

 

 

(ii)                                  Tranche B Scheduled Quarterly Amounts.  In
the event that the Tranche B Closing occurs and subject to the Quarterly Cap in
Section 2.1(b) and to the limitations in Section 2.1(d) and Section 2.1(f),
Seller will, or will cause its Affiliates to, during the Payment Period, as
applicable, pay Purchaser the scheduled quarterly amount set forth in the
corresponding table below (each, a “Tranche B Scheduled Quarterly Amount”):

 

each Calendar Quarter occurring

 

Scheduled Quarterly Amount

 

in 2014

 

$4,000,000 plus the Make-Whole Premium, if any

 

in 2015

 

$5,300,000 plus the Make-Whole Premium, if any

 

in 2016

 

$5,300,000 plus the Make-Whole Premium, if any

 

in 2017

 

$5,300,000 plus the Make-Whole Premium, if any

 

in the first Calendar Quarter of 2018

 

the Tranche B Final Amount (as set forth below) plus the Make-Whole Premium, if
any

 

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

The “Tranche B Final Amount” shall be calculated as follows:

 

If the Tranche B Closing Date occurs on any of the 
following dates (each a “Fixed Tranche B Date”):

 

Then, the Tranche B Final Amount
shall be:

 

April 30, 2013

 

$

8,800,000

 

May 31, 2013

 

$

7,600,000

 

July 1, 2013

 

$

6,400,000

 

July 31, 2013

 

$

5,300,000

 

August 30, 2013

 

$

4,200,000

 

September 30, 2013

 

$

3,000,000

 

October 31, 2013

 

$

1,900,000

 

November 29, 2013

 

$

800,000

 

December 23, 2013

 

$

0

 

 

If the Tranche B Closing Date occurs on any day other than a Fixed Tranche B
Date, then the Tranche B Final Amount shall be prorated based on the number of
days between the previous and next Fixed Tranche B Date.  For the avoidance of
doubt, the Tranche B Final Amount shall never be greater than $8,800,000 or less
than $0.

 

(iii)                               The Scheduled Quarterly Amount will be
calculated and payable by Seller or its Affiliates on a Calendar Quarter basis
during the Payment Period, and Seller will, or will cause its Affiliates to, pay
the Scheduled Quarterly Amount to Purchaser within *** after the end of such
Calendar Quarter (each, a “Payment Date”).

 

(b)                                 Each Calendar Quarter during the Payment
Period (other than the Scheduled Quarterly Amount payable for the first Calendar
Quarter of 2018 which, for the avoidance of doubt, will not be subject to a
Quarterly Cap), the Scheduled Quarterly Amount payable by Seller and its
Affiliates pursuant to Section 2.1(a) will be subject to a cap of twenty-five
percent (25%) of Net Sales for any such Calendar Quarter (each, a “Quarterly
Cap”).  In the event a Scheduled Quarterly Amount shall be subject to a
Quarterly Cap for any particular Calendar Quarter (other than the Scheduled
Quarterly Amount payable for the first Calendar Quarter of 2018 which, for the
avoidance of doubt, will not be subject to a Quarterly Cap), Seller shall first
make payment of the Tranche A Scheduled Quarterly Amount and then, to the extent
the Quarterly Cap has not been attained with such payment, Seller shall make
payment of the Tranche B Scheduled Quarterly Amount up to the Quarterly Cap.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding Section 2.1(b) above, the
Parties acknowledge and agree that Seller shall be permitted to make payments of
Scheduled Quarterly Amounts irrespective of attainment of any Quarterly Cap (or
any portion thereof) using funds from any source, and not necessarily out of
revenues derived from Net Sales in the Territory for the applicable period.

 

(d)                                 Seller shall have the option to prepay all
Scheduled Quarterly Amounts due hereunder at any time during the Payment Period
for an amount equal to the Outstanding Payment Amount (the “Payoff Date”). 
Seller shall provide written notice to Purchaser of the exercise of this option
not less than *** prior to the Payoff Date. Upon payment of the Outstanding
Payment Amount on the Payoff Date, neither Seller nor any of its Affiliates will
have any obligation to pay to Purchaser any additional Scheduled Quarterly
Amount pursuant to this Section 2.1 and this Agreement and the other Transaction
Documents shall terminate.

 

(e)                                  All payments of Scheduled Quarterly Amount
under this Section 2.1 and any other payment made by Seller or its Affiliates to
Purchaser under this Agreement will be made in U.S. dollars by wire transfer of
immediately available funds, free and clear of all Encumbrances and without
offset or reduction by Seller or its Affiliates of any kind, to such account as
Purchaser will notify Seller in writing.

 

(f)                                   Neither Seller nor any of its Affiliates
will have any obligation to pay to Purchaser any Scheduled Quarterly Amount
pursuant to this Section 2.1 and Purchaser will not have an obligation to fund
the Tranche B Amount once Seller satisfied in full its obligations under Section
4.8(m), Section 4.12 or Section 4.13.  If Purchaser has funded the Tranche B
Amount and a Retail Pharmacy Failure has occurred, neither Seller nor any of its
Affiliates will have any obligation to pay to Purchaser any Tranche B Scheduled
Quarterly Amount once Seller has satisfied its obligations in full under Section
4.14.

 

2.2                               DELIVERABLES DUE TO PURCHASER.

 

(a)                                 Each Calendar Quarter during the Payment
Period, Seller will send a written report to Purchaser on each Payment Date
showing (i) the Net Sales for the Calendar Quarter in question (and for that
Calendar Year to date), showing in reasonably specific detail how calculated,
(ii) a breakdown of such Net Sales by Product and territory, and (iii) any
Quarterly Cap applicable to such Scheduled Quarterly Amount (each such report
containing the items set forth in this Section 2.2(a)(i) — (iii), a “Quarterly
Report”).  Seller shall prepare and maintain and shall cause its Affiliates and
any Permitted Partner to prepare and maintain reasonably complete and accurate
records of the information to be disclosed in each Quarterly Report specified in
Section 2.2(a)(i) and (ii).

 

(b)                                 Within *** after the end of each of the
first three Calendar Quarters of a Calendar Year during the Payment Period,
Seller will provide Purchaser with copies of the unaudited balance sheets of
Seller and its consolidated subsidiaries for the corresponding Calendar Quarter,
the related unaudited consolidated statements of income and cash flows for such
Calendar Quarter and the notes to such financial statements (the “Unaudited
Financial Statements”) certified by an executive officer of Seller as true and
complete in all material respects; provided, however, that Seller’s obligation
under this Section 2.2(b) shall be satisfied with respect to any Calendar
Quarter for which Seller has filed with the Securities and

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

Exchange Commission the Unaudited Financial Statements on Form 10-Q pursuant to
the Securities and Exchange Act of 1934, as amended.  Each set of the Unaudited
Financial Statements shall be the Confidential Information of the Seller.

 

(c)                                  Within *** after the end of each Calendar
Year during the Payment Period, the Seller will provide Purchaser with copies of
the audited balance sheets of Seller and its consolidated subsidiaries for such
Calendar Year, the related audited consolidated statements of income and cash
flows for such Calendar Year and the notes to such financial statements (the
“Audited Financial Statements”) certified by an executive officer of Seller as
true and complete in all material respects; provided, however, that Seller’s
obligation under this Section 2.2(c) shall be satisfied with respect to any
Calendar Year for which Seller has filed with the Securities and Exchange
Commission the Audited Financial Statements on Form 10-K pursuant to the
Securities and Exchange Act of 1934, as amended.  Each set of the Audited
Financial Statements shall be the Confidential Information of Seller.

 

2.3                               RECORDS; AUDIT RIGHTS.

 

(a)                                 Seller will, and will cause its Affiliates
to, consistent with their respective internal financial control and reporting
practices and procedures, keep and maintain, for a period of *** from the end of
an applicable ***, accounts and records of all data reasonably required to
verify payments of Scheduled Quarterly Amounts and Quarterly Reports, to verify
and calculate the amounts to be paid to Purchaser under this Agreement.

 

(b)                                 During the Term and for *** thereafter,
during normal business hours and upon at least *** prior written notice to
Seller, but no more frequently than ***, and no more than *** during the Payment
Period, Purchaser has the right to audit, through a nationally recognized “Big
4” accounting firm (which firm shall be independent of Seller and Purchaser and
their respective Affiliates) mutually acceptable to the Parties (the “Accounting
Firm”), those accounts and records of Seller and Seller’s Affiliates as may be
reasonably necessary to verify the accuracy of the Quarterly Reports and the
amounts received by Purchaser (provided, however, that, prior to conducting any
such audit, the Accounting Firm will have entered into a confidentiality
agreement in form and substance reasonably satisfactory to Seller).  The
Accounting Firm will keep confidential all information obtained during such
audit and will issue a written report to Purchaser and to Seller with only: (i)
the actual amount of Net Sales made during the *** in question, (ii) the
resulting over- or under-payment of Scheduled Quarterly Amounts to Purchaser
that occurred during the *** in question; and (iii) the details of any
discrepancies between the Scheduled Quarterly Amounts that were paid and the
Scheduled Quarterly Amounts that should have been paid.  The determination of
the actual amount of Scheduled Quarterly Amounts to be paid to Purchaser under
this Agreement with respect to any *** will be binding and conclusive on the
Parties upon the expiration of *** following the end of such ***, unless an
audit of such *** has been initiated before the expiration of such *** period
and is on-going, in which case, such determination will be binding and
conclusive on the Parties upon completion of such audit.  Without limiting the
generality of the preceding sentence, absent a substantive error, the report
from the Accounting Firm will be final and non-appealable.  In the event that
either Party identifies a substantive error in the report from the Accounting
Firm, the Parties agree to cooperate in good faith with each other and the
Accounting Firm to resolve the error and the related report within *** of

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

such Party notifying the Accounting Firm of the substantive error.  If the
Parties and the Accounting Firm cannot resolve the error to the mutual
satisfaction of the Parties within such *** period, then the original
determination of the Accounting Firm shall be final and non-appealable.

 

(c)                                  Purchaser is solely responsible for all the
expenses of the Accounting Firm, unless the Accounting Firm’s report shows any
underpayment by Seller exceeding *** of the payment it owed Purchaser for any of
the *** then-being reviewed.  If the Accounting Firm’s report shows that Seller
underpaid by more than ***, Seller is responsible for the reasonable expenses
incurred by Purchaser for the Accounting Firm’s services.  Any payment owed by
one Party to another as a result of the audit shall be made within *** of the
date that the audit report is deemed to be final and non-appealable, free and
clear of any and all Encumbrances.  In addition, any payment under this Section
2.3 shall bear interest in accordance with Section 2.5.

 

2.4                               TAXES.

 

(a)                                 During the Term, Purchaser (i) will provide
Seller written notice as soon as reasonably practicable, but in no event later
than ***, upon (I) the inaccuracy, obsoletion or invalidity of any form or
information provided by Purchaser to Seller pursuant to this Section 2.4, or
(II) any assignment of this Agreement or any portion thereof (including the
Purchased Receivables) pursuant to Section 7.3, (ii) will provide Seller with
validly executed IRS Forms in accordance with the provisions of Section 1.6(d)
and Section 1.8(b) of this Agreement and will provide Seller (x) updated
versions of such Form or Forms (or any successor forms) as required by
Applicable Law, and (y) in the event that this Agreement or any portion thereof
(including the Purchased Receivables) is assigned pursuant to Section 7.3, the
assignee will provide Seller with IRS Forms W-8IMY, W-8BEN and W-9, as
applicable, and such additional IRS Form or Forms as are, in Seller’s good faith
judgment, reasonably required in order to satisfy the requirements of Sections
871(h)(2)(B)(ii), 881(c)(2)(B)(ii) and 1471 through 1474 of the Code and the
Treasury Regulations thereunder, subject to the obligation to provide updated
versions of such forms (or any successor form) under Section 2.4(a)(ii)(x), and
(iii) will provide any other forms or information as Seller may reasonably
request in connection with Seller’s determination as to the applicability of any
withholding Taxes to payments hereunder.

 

(b)                                 Unless there is (i) a Change in Law, (ii)
delivery of a notice pursuant to Section 2.4(a)(i)(I) and failure to cure the
inaccuracy, obsoletion or invalidity described in such notice within ***, (iii)
a failure to deliver any form or information required by Section 2.4(a)(ii) or
(iii), (iv) a failure of any payment (or portion of such payment) pursuant to
this Agreement to qualify as portfolio interest within the meaning of Section
871(h) or Section 881(c) of the Code because the person or persons who are
treated for U.S. tax purposes as having received such payment or portion are
described in Section 871(h)(3) or 881(c)(3) of the Code, or (v) a failure by
Purchaser to provide to Seller such information and documents as may be required
pursuant to the provisions of Section 1471 through 1474 of the Code and the
Treasury Regulations thereunder, Seller shall make all payments to Purchaser
under this Agreement free and clear of any withholding or other United States
Tax; provided that Seller shall have no responsibility for any Tax imposed on or
with respect to a payment because such payment is treated as effectively

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

connected with the conduct of a trade or business in the United States by
Purchaser or an Affiliate of Purchaser or is otherwise subject to net income
taxation by the United States.

 

(c)                                  In the event of the occurrence of any of
the events described in clauses (i) through (v) of Section 2.4(b), Seller shall
be entitled to deduct and withhold from any payments payable or otherwise
deliverable pursuant to this Agreement such amounts as may be required to be
deducted or withheld therefrom under any provision of federal, state, local or
foreign Tax law.  To the extent such amounts are so deducted or withheld, such
amounts shall be treated for all purposes under this Agreement as having been
paid to Purchaser.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, the Parties intend the transactions contemplated under this
Agreement to be characterized as and treated as debt for all U.S. tax purposes
and each Party shall prepare and file all tax returns and reports in a manner
consistent with that characterization.

 

2.5                               INTEREST.  In the event a payment under this
Agreement is not made when due hereunder, the amount of such outstanding payment
will accrue interest (from the date such payment is due through and including
the date on which full payment is made) at an annual rate equal to the lesser of
(a) 12% per annum plus the Prime Rate on the date when the payment was due and
calculated daily on the basis of a 365-day or 366-day year, as applicable or (b)
the maximum rate permitted under Applicable Law; provided, however, that under
no circumstances will the maximum interest rate payable under this Section 2.5
exceed 12.75% per annum.  Payment of accrued interest will accompany payment of
the outstanding payment.  “Prime Rate” means the prime rate as reported in The
Wall Street Journal, Eastern U.S. Edition, on the date such payment is due.

 

2.6                               NO OTHER COMPENSATION. Purchaser and Seller
hereby agree that the terms of this Agreement fully define all consideration,
compensation and benefits, monetary or otherwise, to be paid, granted or
delivered by Purchaser to Seller and by Seller to Purchaser in connection with
the transactions contemplated herein.  Neither Seller nor Purchaser have
previously paid or entered into any other commitment to pay, whether orally or
in writing, any Seller or Purchaser employee, directly or indirectly, any
consideration, compensation or benefits, monetary or otherwise, in connection
with the transactions contemplated herein.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

3.1                               REPRESENTATIONS AND WARRANTIES OF SELLER. 
Seller represents and warrants to Purchaser as of the Effective Date, except as
disclosed in the schedules attached hereto, and, in the event the Tranche B
Election is made, as of the Tranche B Closing Date, except as disclosed in the
Updated Disclosure Schedule, as follows:

 

(a)                                 Organization.  Seller is a corporation duly
incorporated and validly existing under the laws of the State of Delaware. 
Seller is duly qualified to do business as a foreign corporation and is in good
standing in every jurisdiction in which the failure to do so would reasonably be
expected to result, individually or in the aggregate, in a Material Adverse

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

Effect.

 

(b)                                 Ownership Rights.  To the extent the
Purchased Receivables constitute an asset and not an obligation of Seller,
Seller is the sole owner of all legal and equitable title to the Purchased
Receivables, entitled to exercise its rights in connection therewith, free and
clear of all Encumbrances, other than Permitted Encumbrances, such that, upon
consummation of this Agreement, Purchaser will become entitled to receive, free
and clear of all Encumbrances, other than Permitted Encumbrances, the Purchased
Receivables.  Seller has not pledged, sold, transferred, conveyed, assigned or
delivered any interest in the Purchased Receivables to any other Person, or
agreed to do so, other than the Permitted Encumbrances, and to the extent the
Purchased Receivables constitute an asset and not an obligation of Seller,
Seller has the full right, power and authority to sell, transfer, convey, assign
and deliver the Purchased Receivables to Purchaser, free and clear of all
Encumbrances, other than the Permitted Encumbrances.  Upon the sale, transfer,
conveyance, assignment and delivery of the Purchased Receivables to Purchaser
pursuant to this Agreement, Purchaser will be the sole owner of all legal and
equitable title to the Purchased Receivables, free and clear of any
Encumbrances, other than the Permitted Encumbrances.  Upon the filing of a duly
prepared UCC financing statement against the Seller in the proper filing office
of the Seller’s jurisdiction of organization and to the extent the Purchased
Receivables constitute an asset and not an obligation of Seller, there will have
been duly filed all financing statements or other similar instruments or
documents necessary under the applicable UCC of all applicable jurisdictions in
the United States to perfect and maintain the perfection of Purchaser’s
ownership interest in the Purchased Receivables and of the security interest in
the Purchased Receivables granted by Seller to Purchaser pursuant to Section
4.8, in each case, under the UCC.

 

(c)                                  Authorization.  Seller has all requisite
power, right and authority, and all material licenses, authorizations, consents
and approvals of all Governmental Authorities, in each case, to enter into,
execute and deliver this Agreement, the other Transaction Documents to which it
is a party and the other documents to be delivered by Seller pursuant to Section
1.5, to sell, assign, transfer, convey and deliver the Purchased Receivables to
Purchaser and to perform all of the covenants, agreements, and obligations to be
performed by Seller under the Transaction Documents.  Seller has (i) all
requisite power, right and authority, and (ii) all licenses, authorizations,
consents and approvals of all Governmental Authorities, in each case, required
to carry on its business as it is presently carried on by Seller, except, in the
case of clause (ii) above, where the failure to have such licenses,
authorizations, consents or approvals would not reasonably be expected to result
in a Material Adverse Effect.  The Transaction Documents to which Seller is a
party have been duly executed and delivered by an authorized officer of Seller
and each constitutes Seller’s valid and binding obligation, enforceable against
Seller in accordance with its respective terms, subject to bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and to equitable principles (whether considered in a Proceeding in
equity or at law).

 

(d)                                 No Conflicts.  Neither the execution and
delivery of this Agreement or the other Transaction Documents by Seller nor the
performance or consummation of this Agreement or the other Transaction Documents
to which Seller is a party or the transactions contemplated hereby or thereby by
Seller will:  (i) contravene or conflict with, result in a Breach or violation
of, constitute a default or accelerate the performance under (with due notice or
lapse

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

of time or both), in any respect, the terms of (A) to Seller’s Knowledge, any
Applicable Law, (B) any provisions of the certificate of incorporation or bylaws
of Seller, or (C) any material contract or agreement to which Seller is a party
or by which Seller is bound or committed; or (ii) result in the creation or
imposition of any Encumbrance (except as provided in this Agreement and any
Permitted Encumbrance) on the Purchased Receivables or the Additional
Collateral.

 

(e)                                  No Consent.  The execution and delivery by
Seller of this Agreement and the other Transaction Documents, and the
performance by Seller of its obligations and the consummation by Seller of any
of the transactions contemplated hereby and thereby, do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority or any other
Person, except for (i) the filing of proper financing statements under the UCC,
(ii) the filing of the Patent Security Agreement with the PTO and (iii) filings
required by federal securities laws or stock exchange rules.

 

(f)                                   Solvency.  Immediately after consummation
of the transactions contemplated by the Transaction Documents, (i) the fair
value of Seller’s assets will be greater than the sum of its debts and other
obligations, including contingent liabilities, (ii) the present fair saleable
value of Seller’s assets will be greater than the amount that would be required
to pay its probable liabilities on its existing debts and other obligations,
including contingent liabilities, as they become absolute and matured, (iii)
Seller will not have unreasonably small capital with which to engage in its
business, as currently conducted, and (iv) Seller does not have present plans or
intentions to incur debts or other obligations or liabilities beyond its ability
to pay such debts or other obligations or liabilities as they become absolute
and matured in the ordinary course of business.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability

 

(g)                                 No Litigation.  Except as set forth on
Schedule 3.1(g), there is no Proceeding against Seller, or to the Knowledge of
Seller, investigation, pending or, to the Knowledge of Seller, threatened
against Seller, at law or in equity (including that challenges the validity,
ownership or enforceability of any of the Qsymia Patent Rights or Qsymia
Trademarks), which, in each case, (i) if adversely determined, would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (ii) challenges, or may have the effect of preventing, delaying,
making illegal or otherwise interfering with, any of the transactions
contemplated by any of the Transaction Documents.

 

(h)                                 Compliance with Laws.  Seller is not in
violation of, or has violated, or has been given written notice of any
violation, or, to the Knowledge of Seller, is under investigation with respect
to, or has been threatened to be charged with, any violation of, any Applicable
Law that would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

(i)                                     In-Licensees and Sublicensees.

 

(i)                                     Existing In-Licenses; No Other
In-Licenses.  Except as set forth on Schedule 3.1(i), there are no In-Licenses
(any In-License set forth on Schedule 3.1(i), an “Existing In-License”).  A
true, correct and complete copy of each Existing In-License has been provided to
the Purchaser by Seller prior to the date hereof.  Except as set forth on
Schedule 3.1(i), Seller and the respective counterparty thereto have not made or
granted any material amendment or waiver of any provision of any Existing
In-License.  The manufacture, importation, sale, offer for sale or use of the
Product does not require Seller to obtain any In-License, in addition to the
Existing In Licenses, in order to avoid or resolve any infringement or
misappropriation of intellectual property rights or other rights of any other
Person, except to the extent that such infringement or misappropriation is
insignificant to the manufacture, importation, sale, offer for sale or use of
the Product.

 

(ii)                                  Validity and Enforceability of the
In-Licenses.  Each of the Existing In-Licenses is a valid and binding obligation
of Seller, and to the Knowledge of Seller, the counterparty thereto.  To the
Knowledge of Seller, each of the Existing In-Licenses is enforceable against
each counterparty thereto in accordance with its terms, except as may be limited
by applicable Bankruptcy Laws or by general principles of equity (whether
considered in a Proceeding in equity or at law).  Seller has not received any
written notice in connection with an Existing In-License challenging the
validity, enforceability or interpretation of any provision of such agreement.

 

(iii)                               No Liens or Assignments by Seller.  Except
as set forth in Schedule 3.1(i), Seller has not, except for Permitted
Encumbrances or as contemplated hereby, conveyed, assigned or in any other way
transferred or granted any liens upon or security interests with respect to all
or any portion of the Collateral.

 

(iv)                              No Termination.  Seller has not (A) given
written notice to a counterparty of the termination of any Existing In-License
(whether in whole or in part) or any notice expressing any intention or desire
to terminate any Existing In-License or (B) received from a counterparty thereto
any written notice of termination of any Existing In-License (whether in whole
or in part) or any written notice expressing any intention or desire to
terminate any Existing In-License.

 

(v)                                 No Breaches or Defaults.  There is and has
been no material breach or default under any provision of any Existing
In-License either by Seller or, to the Knowledge of Seller, by the respective
counterparty (or any predecessor thereof) thereto, and there is no event that
upon notice or the passage of time, or both, would reasonably be expected to
give rise to any breach or default either by Seller or, to the Knowledge of
Seller, by the respective counterparty to such agreement.

 

(vi)                              Payments Made.  Seller has made all material
payments to the respective counterparty required under each Existing In-License
as of the date hereof.

 

(vii)                           No Assignments.  Seller has not consented to any
assignment by the counterparty thereto of any of such counterparty’s rights or
obligations under any Existing In-License and, to the Knowledge of Seller, such
counterparty has not assigned any of its rights or obligations under such
Existing In-License to any Person.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

(viii)                        No Indemnification Claims.  Seller has not
notified the respective counterparty to any Existing In-License or any other
Person of any claims for indemnification under any Existing In-License nor has
Seller received any claims for indemnification under any Existing In-License

 

(ix)                              No Infringement.  Seller has not received any
written notice from, or given any written notice to, any counterparty to any
Existing In-License regarding any infringement of any of the Qsymia Patent
Rights.  To the Knowledge of Seller, but without inquiry, no Third Party is
making, using, selling, offering for sale, importing or exporting anything in
material violation of any of the Qsymia Patent Rights.

 

(j)                                    Sublicenses; Out-Licenses.  Except as set
forth on Schedule 3.1(j), Seller has not entered into or executed a sublicense
or other out-license with any other Person in respect of any Qsymia Product
Rights (other than the Permitted Qsymia Product Rights).

 

(k)                                 Third Party Agreements.   The Third Party
Agreements constitute all of the material agreements for the manufacture,
supply, promotion and commercialization of the Product.  Seller has delivered to
Purchaser true, correct and complete copies of each Third Party Agreement.

 

(i)                                     Validity and Enforceability of the Third
Party Agreements.  Each of the Third Party Agreements is a valid and binding
obligation of Seller, and to the Knowledge of Seller, the counterparties
thereto.  To the Knowledge of Seller, the Third Party Agreements are enforceable
against each of the parties thereto in accordance with their respective terms,
except as may be limited by applicable Bankruptcy Laws or by general principles
of equity (whether considered in a proceeding in equity or at law).  The Seller
has not received any written notice in connection with a Third Party Agreement
challenging the validity, enforceability or interpretation of any provision of
such agreement (except, solely with respect to interpretations, challenges in
the ordinary course of business relating to immaterial provisions of such
agreement).

 

(ii)                                  No Breaches or Defaults.  There is and has
been no material breach or default under any provision of any Third Party
Agreement either by Seller or, to the Knowledge of Seller, by the respective
counterparty (or any predecessor thereof) thereto, and there is no event that
upon notice or the passage of time, or both, would reasonably be expected to
give rise to any material breach or default either by Seller or, to the
Knowledge of Seller, by the respective counterparty to such agreement.

 

(iii)                               Payments Made.  The Seller has made all
material payments to the respective counterparty required under each Third Party
Agreement as of the date hereof.

 

(iv)                              Amendments or Waivers.  Seller and the
respective counterparty thereto have not made or granted any material amendment
or waiver of any provision of any Third Party Agreement.

 

(v)                                 No Indemnification Claims.  Seller has not
notified the respective counterparty to each Third Party Agreement or any other
Person of any claims for

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

indemnification under any Third Party Agreement nor has Seller received any
claims for indemnification under any Third Party Agreement.

 

(l)                                    Compliance.

 

(i)                                     Seller is not in violation of, and to
the Knowledge of the Seller, the Seller is not under investigation with respect
to, nor has the Seller been threatened to be charged with or given notice of any
violation of, any law or Judgment applicable to the Seller, which violation
would reasonably be expected to materially affect the Seller’s rights in or to
any Qsymia Product Rights or Purchaser’s rights with respect to Scheduled
Quarterly Amounts hereunder (or, as applicable, the Quarterly Cap, subject to
the terms and conditions herein).

 

(ii)                                  Except as would not reasonably be expected
to have a Material Adverse Effect, all applications, submissions, information
and data related to the Product submitted or utilized as the basis for any
request to any Governmental Entity by or on behalf of the Seller were true and
correct in all material respects as of the date of such submission or request,
and any updates, changes, corrections or modification to such applications,
submissions, information or data required under applicable laws or regulations
have been submitted in a timely manner to the necessary Governmental Entities.

 

(iii)                               Seller has not committed any act, made any
statement or failed to make any statement that would reasonably be expected to
provide a basis for the FDA or any other Governmental Entity to invoke its
policy with respect to “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities”, or similar policies, set forth in any applicable laws or
regulations, except as would not reasonably be expected to have a Material
Adverse Effect.

 

(m)                             Intellectual Property

 

(i)                                     Schedule 3.1(m) contains a complete and
accurate list of (A) all of the Patents included within the Qsymia Patent Rights
and (B) all of the Qsymia Trademarks.  Except as set forth on Schedule 3.1(m),
Seller is the registered owner of all of the Qsymia Patent Rights.  Schedule
3.1(m) specifies as to each listed patent or patent application (A) the
jurisdictions by or in which each such Qsymia Patent Right has issued as a
patent or a patent application has been filed, including the respective patent
or application numbers, and (B) any other Person owning or having an interest in
such Qsymia Patent Right, including the nature of such interest.

 

(ii)                                  The Qsymia Patents Rights are the only
Patents that are owned or controlled by Seller, or under which Seller is
empowered to grant licenses, the subject matter of which is necessary in the
development, manufacture, use, marketing, promotion, sale or distribution of the
Product.

 

(iii)                               Except as set forth in Schedule 3.1(m),
Seller has not received written notice of, and is not a party to, any pending,
and to the Knowledge of Seller there are no threatened, litigations,
interferences, reexaminations, oppositions or like procedures involving any of
the Qsymia Patent Rights.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

(iv)                              All of the issued Patents within the Qsymia
Patent Rights are in full force and effect and have not lapsed, expired or
otherwise terminated.  Seller has not received any written notice relating to
the lapse, expiration or other termination of any of the issued patents within
the Qsymia Patent Rights, or alleging that, and Seller has not received any
written legal opinion that alleges that, an issued patent within any of the
Qsymia Patent Rights is invalid or unenforceable.

 

(v)                                 Seller has not received any written notice
that there is any, and, to the Knowledge of Seller, there is no, Person who is
or claims to be an inventor under any of the Qsymia Patent Rights who is not a
named inventor thereof.

 

(vi)                              Seller has not and, to the Knowledge of
Seller, no counterparty to an Existing In-License has received any written
notice of any claim by any Person challenging inventorship or ownership of, the
rights of Seller in and to, or the patentability, validity or enforceability of,
any of the Qsymia Patent Rights, or asserting that the development, manufacture,
importation, sale, offer for sale or use of the Product infringes or will
infringe such Person’s patents or other intellectual property rights.

 

(vii)                           To the Knowledge of Seller, the discovery,
development, manufacture, importation, sale, offer for sale or use of the
Product, has not and will not, infringe, violate or misuse any patent or other
intellectual property rights owned by any Third Person that is not licensed to
the Seller under an Existing In-License Agreement.  ***

 

(viii)                        Seller owns the entire right, title, and interest
in, to and under the Qsymia Trademarks, including all goodwill pertaining
thereto, the right to conduct business under the Qsymia Trademarks, the right to
license others under the Qsymia Trademarks, and all rights to sue, counterclaim
and collect damages and payments for claims of past, present and future
infringements, unfair competition or misappropriations thereof, and all income,
royalties, damages and payments now or hereafter due or payable with respect to
the Qsymia Trademarks.

 

(ix)                              The Qsymia Trademarks are not subject to any
Encumbrance created by, through, or under Seller or any other Person, other than
the Permitted Encumbrances.

 

(x)                                 Seller has not purported to transfer or
assign any of the Qsymia Trademarks to any Person, and Seller has not executed
any agreement, document or other instrument in conflict herewith.

 

(xi)                              To Seller’s Knowledge, all Qsymia Trademarks
that have been registered with the PTO or other Governmental Authority are
currently in compliance in all material respects with all Applicable Law
(including the timely post-registration filing of affidavits of use and
incontestability and renewal applications or similar documents), and are valid
and enforceable.

 

(xii)                           To the Knowledge of Seller, no Qsymia Trademark
has been or is now involved in any opposition, invalidation or cancellation
Proceeding and, to Seller’s Knowledge, no such action is threatened with respect
to any of the Qsymia Trademarks.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

(xiii)        To the Knowledge of Seller, no Person has infringed or otherwise
violated, or is infringing or otherwise violating, any of the Qsymia Patent
Rights or the Qsymia Trademarks, except to the extent such violation or
infringement does not or cannot, reasonably be expected to have a Material
Adverse Effect.

 

(xiv)        Seller, and to Seller’s Knowledge the counterparty to each
In-License, has paid all maintenance fees, annuities and like payments required
as of the date hereof with respect to any of the Qsymia Patent Rights.

 

(n)         Supply and Manufacturing.  To the Knowledge of Seller, the
development, testing, manufacturing, production, storage, packaging, labeling
and release to the market of Product is (i) in compliance with the final release
quality specifications in effect for the Product and (ii) in compliance in all
material respects with Applicable Law.  To the Knowledge of Seller, no
manufacturer of Product has received or is currently subject to a Form 483, with
respect to the manufacture of Product.  To the Knowledge of Seller, as of the
date hereof, the Seller reasonably expects to have, as of the date of the launch
of the Product, sufficient quantities of Product and of a sufficient quality to
satisfy Seller’s then-estimated demand for Product in the U.S.

 

(o)         No Brokers Fees.  Neither Seller nor any of its Affiliates has
retained any Person to whom any brokerage commission, finder’s fee or other like
payment is or will be due in connection with this Agreement or the other
Transaction Documents to which Seller is a party or the consummation of the
transactions contemplated hereby or thereby.

 

(p)         Subordination.  The claims and rights of Purchaser created by any
Transaction Document in, to and under the Purchased Receivables are not
subordinated to any creditor of Seller or any other Person or Governmental
Authority (other than any Permitted Encumbrance imposed by operation of any
Applicable Law).

 

(q)         UCC Representations and Warranties.  Seller’s exact legal name is,
and has always been “VIVUS, Inc.”.  The principal place of business and
principal executive offices of Seller where it keeps its books and records
relating to the Qsymia Product Rights is, as has been for the preceding five
(5) years, located at 1172 Castro Street, Mt. View, California 94040.  Seller’s
Delaware organizational identification number is 2624559 and its Federal
Employer Identification Number is 94-3136179.

 

(r)         No Material Liabilities.  Except as disclosed on the most recent
Unaudited Financial Statements filed with the Securities and Exchange Commission
on Form 10-Q or the most recent Audited Financial Statements filed with the
Securities and Exchange Commission on Form 10-K, in each case, pursuant to the
Securities and Exchange Act of 1934, as amended, there are no material
Liabilities of Seller relating to or affecting the Purchased Receivables or the
Additional Collateral of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition or set of circumstances which could reasonably be expected to result,
individually or in the aggregate, in any such Liability or in a Material Adverse
Effect.  Without limiting the generality of the foregoing, as specified in the
label for Product, as reported during the clinical trials for Product and as
spontaneously reported to the Seller or the FDA, there have been and will
continue to be

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

serious adverse events related to use of Product indicating that Product may
pose and may continue to pose a significant hazard to humans; however, to the
Knowledge of Seller, no material Liabilities have resulted from these reports to
date.

 

(s)          No Encumbrances; No Indebtedness.

 

(i)            Without limiting the generality of any of the representations or
warranties of Seller to Purchaser herein, no Encumbrance exists on the
Collateral (other than Permitted Encumbrances).

 

(ii)           Except as disclosed on the most recent Form 10-K, including the
Audited Financial Statements and notes thereto, filed with the Securities and
Exchange Commission pursuant to the Securities and Exchange Act of 1934, as
amended, Seller is not a party to or otherwise bound by any contract, agreement,
commitment or instrument that provides for the incurrence by Seller of
Indebtedness in an aggregate principal amount in excess of ***.

 

(t)          REMS Modification.  Seller has delivered to Purchaser true and
complete copies of all material documentation and materials in its possession
which have been provided to or received from the FDA or any other Governmental
Authority as part of or otherwise related to the REMS Modification submission to
the FDA.  Seller has not received any written notice (whether from the FDA or
any other Governmental Authority) that the REMS Modification will or will not be
approved.

 

(u)         Disclosure.  Seller has delivered or made available to Purchaser
true and complete copies of each agreement, data, contract or other document or
information (other than data and information of a general economic or industry
nature) that is referred to in this Agreement or that has been requested in
writing by Purchaser.  To the Knowledge of Seller, no representation or warranty
by Seller contained in this Agreement or any other Transaction Document (other
than in respect of information of a general economic or industry nature)
contains when made or certified any untrue statement of a material fact or omits
to state any material fact necessary in order to make any statement contained
herein or therein not misleading in any material respect at such time in light
of the circumstances under which such representation or warranty was made (it
being recognized by the Purchaser that any projections and forecasts provided by
or on behalf of the Seller are based on good faith estimates and assumptions
believed by the Seller to be reasonable as of the date of the applicable
projections or assumptions, subject to uncertainties and contingencies, many of
which are beyond the control of the Seller and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results); provided that, for clarity, this
representation and warranty has no effect on any other representation or
warranty by Seller contained in this Agreement or any other Transaction
Document.

 

3.2          REPRESENTATIONS AND WARRANTIES OF PURCHASER.  Purchaser represents
and warrants to Seller, as of the Effective Date and, in the event the Tranche B
Election is made, then as of the Tranche B Closing Date, as follows:

 

(a)         Organization. Purchaser is a Cayman Islands exempted limited
partnership, duly formed and validly existing under the laws of the Cayman
Islands.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

(b)         Authorization. Purchaser has all necessary power, right and
authority and all licenses, authorizations, consents and approvals of all
Governmental Authorities required to carry on its business as it is presently
carried on by Purchaser, to enter into, execute and deliver this Agreement and
the other Transaction Documents to which it is a party and to perform all of the
covenants, agreements, and obligations to be performed by Purchaser hereunder
and under the Transaction Documents to which it is a party.  This Agreement and
the other Transaction Documents to which it is a party have been duly executed
and delivered by Purchaser and each constitutes Purchaser’s valid and binding
obligation, enforceable against Purchaser in accordance with its respective
terms, subject to bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally and to equitable principles.

 

(c)         No Conflicts.  Neither the execution and delivery of this Agreement
or any other Transaction Documents by Purchaser nor the performance or
consummation of this Agreement or any other Transaction Documents to which it is
a party or the transactions contemplated hereby or thereby by Purchaser will
contravene or conflict with, result in a Breach or violation of, constitute a
default or accelerate the performance under (with due notice or lapse of time or
both), in any respect, the terms of:  (i) to Purchaser’s Knowledge, any
Applicable Law; (ii) any material contract, agreement, or other arrangement to
which Purchaser is a party or by which Purchaser or any of its assets is bound
or committed; or (iii) the applicable organizational or constitutional documents
of Purchaser.

 

(d)         No Consent.  Other than the filing of any documentation contemplated
by Sections 4.7 and 4.8, no consent, approval, license, order, authorization,
registration, declaration or filing with any Governmental Authority or any other
Person is required by Purchaser in connection with the execution and delivery by
Purchaser of this Agreement or the other Transaction Documents to which it is a
party, the performance by Purchaser of its obligations under this Agreement and
any other Transaction Document to which it is a party or the consummation by
Purchaser of any of the transactions contemplated hereby or thereby.

 

(e)         No Brokers Fees.  Neither Purchaser nor any of its Affiliates has
retained any Person to whom any brokerage commission, finder’s fee or other like
payment is or will be due in connection with this Agreement or the other
Transaction Documents to which Purchaser is a party or the consummation of the
transactions contemplated hereby or thereby.

 

(f)          No Litigation.  There is no Proceeding against Purchaser, at law or
in equity which challenges, or may have the effect of preventing, delaying,
making illegal or otherwise interfering with, any of the transactions
contemplated by any of the Transaction Documents.

 

(g)         Financing.  Purchaser has sufficient cash on hand or binding and
enforceable commitments to provide it with funds sufficient to satisfy its
obligations to pay the Purchase Price.  Purchaser has no reason to believe, and
has not been provided with any notice (whether written or otherwise), that any
of the Persons providing the commitments referred to above are unable or are not
required or do not intend, for any reason, to satisfy their obligations under
such commitments.  Purchaser acknowledges that its obligations under this
Agreement are not contingent on obtaining financing.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

(h)         Tax Status.  Purchaser is a foreign disregarded entity that is
wholly owned by a foreign partnership, in each case for United States federal
income tax purposes.

 

(i)          Other Aspects of Purchaser’s Status.  None of Purchaser, the
foreign partnership that wholly owns Purchaser, or any direct partner in such
foreign partnership is (i) a “10-percent shareholder” of Seller within the
meaning of Sections 871(h)(3) and 881(c)(3)(B) of the Code, (ii) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, or (iii) a “controlled foreign
corporation” within the meaning of Section 881(c)(3)(C) of the Code.

 

3.3          NO GUARANTEES.  The Parties acknowledge and agree that
(a) Purchaser is assuming all market risk associated with Product and, as such,
will have no recourse against Seller or any of Seller’s Affiliates based on the
failure of the sales of Product to meet its or any other Person’s projections,
and (b) nothing in this Agreement shall be construed to constitute a guarantee
by Seller regarding the commercial viability or economic potential of any
Product in the marketplace.

 

3.4          DISCLAIMER OF WARRANTIES.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, EACH PARTY EXPRESSLY DISCLAIMS,
WAIVES, RELEASES, AND RENOUNCES ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, NONINFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE.

 

ARTICLE 4

 

COVENANTS OF SELLER; SECURITY INTEREST

 

Seller covenants and agrees with Purchaser that for the duration of the Term,
Seller will perform the obligations set forth below:

 

4.1          SELLER’S RESPONSIBILITIES.

 

(a)         Seller will use Commercially Reasonable Efforts to pursue the Funded
Activities.

 

(b)         Without limiting the generality of clause (a) above, the Seller
will, each Calendar Quarter, use Commercially Reasonable Efforts to allocate a
sufficient level of resources (both monetary and personnel) for the promotion
and marketing of Product in the Territory.

 

(c)          Seller agrees to use Commercially Reasonable Efforts to fund the
expenses associated with the discovery, development and commercialization of
Product, including the Funded Activities.

 

(d)         With respect to the Product, Seller will use Commercially Reasonable
Efforts to provide, or cause to be provided, a sufficient and consistent supply
of such Product or the active pharmaceutical ingredient in such Product, as
applicable.

 

(e)         With respect to the performance of this Agreement and the activities

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

contemplated hereby, Seller will, and will cause its Affiliates to, comply with
all Applicable Law, except where compliance therewith is contested in good faith
by appropriate proceedings or is not reasonably expected to result in a Material
Adverse Effect.

 

(f)          Seller will, and will cause its Affiliates to, use Commercially
Reasonable Efforts to maintain the Regulatory Approvals and all other FDA, FFDCA
and other Governmental Authority approvals, including complying with any and all
requirements for post-approval follow-up studies and information reporting,
except where the failure to maintain the Regulatory Approvals and other
Governmental Authority approvals is not reasonably expected to result in a
Material Adverse Effect.

 

(g)         Seller will, and will cause its Affiliates to, use Commercially
Reasonable Efforts to maintain its relationships with Third Person manufacturers
and suppliers; provided, however, that notwithstanding the foregoing, Seller is
permitted to terminate its relationships with Third Person manufacturers and
suppliers in its sole discretion provided that such termination is not
reasonably expected to result in a Material Adverse Effect.

 

(h)         Seller will, and will cause its Affiliates to, use Commercially
Reasonable Efforts to obtain consents from any licensee or sublicensee of Qsymia
Patent Rights necessary to provide Purchaser, directly or indirectly, with
copies of royalty reports delivered by such licensee or sublicensee to Seller.

 

(i)          Seller will, and will cause its Affiliates to, use Commercially
Reasonable Efforts to obtain approval for the REMS Modification.  For the
avoidance of doubt, so long as Seller and its Affiliates use such Commercially
Reasonable Efforts, the ultimate failure to obtain the REMS Modification shall
not be deemed a breach of this Section 4.1(i).

 

4.2          INTELLECTUAL PROPERTY MATTERS.

 

(a)         Seller shall promptly inform Purchaser of any infringement by a
Third Person of any Qsymia Patent Right that would reasonably be expected to
adversely affect in any material respect Product.  Seller shall provide to
Purchaser a copy of any written notice of any such infringement of any Qsymia
Patent Rights delivered or received by the Seller, as well as copies of material
correspondence related thereto, as soon as practicable and in any event not more
than *** following such delivery or receipt.

 

(b)         Seller shall promptly inform Purchaser by written notice of the
initiation of an Enforcement Action regarding any infringement by a Third Person
of any Qsymia Patent Right that would reasonably be expected to adversely affect
in any material respect Product.

 

(c)          If the Seller recovers monetary damages from a Third Person in an
action brought for such Third Person’s infringement of any of the Qsymia Patent
Rights, where such damages, whether in the form of judgment or settlement,
result from such infringement of such Qsymia Patent Rights, such recovery will
be allocated first to the reimbursement of any expenses incurred by the Seller
or a Permitted Partner in such litigation, and any remaining amounts that are
not awarded as a multiple of compensatory damages for willful infringement will
be treated as Net Sales of the Product.  All costs and expenses (including
attorneys’ fees and expenses) incurred by a Party hereto in connection with any
Enforcement Action shall be

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

borne by such Party.

 

(d)         With respect to the Qsymia Patent Rights, Seller will, and will
cause its Affiliates to, use Commercially Reasonable Efforts to (i) prosecute
each pending patent application and (ii) maintain, keep in full force and effect
and seek available patent term extensions for each such Patent.

 

(e)         With respect to the Qsymia Trademarks, Seller will, and will cause
its Affiliates to, use Commercially Reasonable Efforts to (i) prosecute each
pending trademark application and (ii) maintain, keep in full force and effect
and seek available trademark term extensions for each such trademark.

 

(f)          Notwithstanding Seller’s obligations in Sections 4.2(d) and (e),
Seller may decline to prosecute or maintain any Qsymia Patent Right or any
Qsymia Trademark that (i) in Seller’s reasonable discretion, is no longer
necessary or useful for the development, manufacture, sale or commercialization
of Product; provided that such failure to prosecute or maintain such Qsymia
Patent Right or Qsymia Trademark would not reasonably be expected to result in a
Material Adverse Effect and (ii) Seller may only decline to prosecute or
maintain such Patent if Seller satisfies the Patent Abandonment Requirements.

 

4.3          COMMERCIALIZATION OF THE PRODUCT.  Seller hereby agrees to use its
Commercially Reasonable Efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things reasonably necessary to maximize Net
Sales of the Product and Commercialize the Product.

 

4.4          RESTRICTIVE COVENANTS. Seller will not, nor shall it permit any
Subsidiary of the Seller to, without the prior written consent of Purchaser:

 

(a)         incur, create, issue, assume, Guaranty, suffer to exist or otherwise
become liable for or with respect to, or become responsible for, the payment or
performance of, contingently or otherwise, whether present or
future, Indebtedness in an amount at any time outstanding greater than the sum
of EBITDA for the *** immediately preceding such incurrence, creation, issuance,
assumption, Guarantee, existence, liability or responsibility, other than
Permitted Indebtedness;

 

(b)         declare or pay any cash dividend or make any cash distribution on
its capital stock (other than (i) dividends and distributions by a Subsidiary to
another Subsidiary or the Seller and (ii) the repurchase of capital stock issued
to employees, directors or officers upon the death, disability or termination of
employment of such person), unless, following the payment of any such cash
dividend or distribution Seller’s cash and cash equivalents are ***;

 

(c)         amend, restate, supplement or otherwise modify its certificate of
incorporation or bylaws (or other organizational or constitutional documents) in
any respect except for such amendments, restatements, supplements or
modifications that: (i) do not adversely affect in any material respect the
interests of Purchaser under this Agreement or in the Collateral and (ii) could
not reasonably be expected to have a Material Adverse Effect;

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

(d)         create, grant or suffer to exist any Encumbrance on any of the
Collateral other than as required under this Agreement and other than Permitted
Encumbrances;

 

(e)         subject to the Patent Abandonment Requirements, abandon Qsymia
Patent Rights; or

 

(f)          commit to do or engage in any of the foregoing.

 

4.5          RELEVANT INFORMATION.  In addition to, and not in limitation of,
the other provisions of this Agreement, Seller will provide Purchaser with
written notice as promptly as practicable (and in any event within ***) after
obtaining Knowledge of any of the following:

 

(a)         the occurrence of a Default or an Event of Default;

 

(b)         that any representation or warranty made by Seller in this Agreement
or any other Transaction Document or in any certificate delivered to Purchaser
pursuant hereto or thereto that is qualified by materiality shall prove to be
untrue, inaccurate or incomplete on the date as of which made, or that any
representation or warranty made by Seller in this Agreement or any other
Transaction Document that is not qualified by materiality shall prove to be
untrue, inaccurate or incomplete in any material respect on the date as of which
made;

 

(c)         any event, occurrence or development that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect;

 

(d)         the occurrence of a Change of Control;

 

(e)         any information reasonably requested by Purchaser to determine
whether a Promotion and Marketing Failure or Retail Pharmacy Failure has
occurred; or

 

(f)          any official written communication from the FDA relating to the
REMS Modification through the earlier of (i) the date on which the Seller
announces publicly that the REMS Modification is available and (ii) December 31,
2013.

 

4.6          TRUE SALE. Purchaser and Seller intend and agree that the sale,
conveyance, assignment and transfer of the Purchased Receivables shall
constitute a true sale by Seller to Purchaser of the Purchased Receivables that
is absolute and irrevocable and that provides Purchaser with the full benefits
and detriments of ownership of the Purchased Receivables, and neither Purchaser
nor Seller intends the transactions contemplated hereunder to be a financing
transaction, borrowing or a loan from Purchaser to Seller, except as provided in
Section 2.4(d).  Each Party further agrees that it will treat the sale of the
Purchased Receivables as a sale of an “account” in accordance with the UCC. 
Seller disclaims any ownership interest in the Purchased Receivables upon
execution of this Agreement and each of Seller and Purchaser waives any right to
contest or otherwise assert that this Agreement is other than a true, absolute
and irrevocable sale and assignment by Seller to Purchaser of the Purchased
Receivables under Applicable Law, which waiver will be enforceable against the
applicable Party in any bankruptcy, insolvency or similar proceeding relating to
such Party, except to the extent required by GAAP or the rules of the SEC. 
Seller authorizes and consents to Purchaser filing, including with the Secretary
of State of the State of Delaware, one or more UCC financing statements (and
continuation statements

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

with respect to such financing statements when applicable) or other instruments
and notices, in such manner and in such jurisdictions as in Purchaser’s
determination may be necessary or appropriate to evidence the purchase,
acquisition and acceptance by Purchaser of the Purchased Receivables hereunder
and to perfect and maintain the perfection of Purchaser’s ownership in the
Purchased Receivables and the security interest in the Purchased Receivables
granted by Seller to Purchaser pursuant to Section 4.7; provided, however, that
Purchaser will provide Seller with a reasonable opportunity to review any such
financing statements (or similar documents) prior to filing and the description
of the collateral identified in any such financing statement shall be limited to
the “Collateral” as defined herein.  For greater certainty, Purchaser will not
file this Agreement in connection with the filing of any such financing
statements (or similar documents).  For sake of clarification, the foregoing
statements in this Section 4.6 shall not bind either party regarding the
reporting of the transactions contemplated hereby for GAAP or SEC reporting
purposes.

 

4.7          PRECAUTIONARY SECURITY INTEREST IN PURCHASED RECEIVABLES. Without
limiting Section 4.8 and as set forth in Section 4.6, it is the intent and
expectation of both Seller and Purchaser that the sale, conveyance, assignment
and transfer of the Purchased Receivables be a true, irrevocable and absolute
sale by Seller to Purchaser for all purposes.  Notwithstanding the foregoing, in
an abundance of caution to address the possibility that, notwithstanding that
Seller and Purchaser expressly intend and expect for the sale, conveyance,
assignment and transfer of the Purchased Receivables hereunder to be a true and
absolute sale and assignment for all purposes, in the event that such sale and
assignment will be characterized as a loan or other financial accommodation and
not a true sale or such sale will for any reason be ineffective or unenforceable
as such, as determined in a judicial, administrative or other proceeding (any of
the foregoing being a “Recharacterization”), then  this Agreement will be deemed
to constitute a security agreement under the UCC and other Applicable Law.  For
this purpose and without being in derogation of the intention of Seller and
Purchaser that the sale of the Purchased Receivables will constitute a true sale
thereof, effective as of the Tranche A Closing Date, Seller does hereby grant to
Purchaser a continuing security interest of first priority in all of Seller’s
right, title and interest in, to and under the Purchased Receivables, whether
now or hereafter existing, and any and all “proceeds” thereof (as such term is
defined in the UCC), in each case, for the benefit of Purchaser as security for
the prompt and complete payment of a loan deemed to have been made in an amount
equal to the Purchase Price actually paid to Seller together with the
performance when due of all of Seller’s obligations now or hereafter existing
under this Agreement and the other Transaction Documents, which security
interest will, upon the filing of a duly prepared financing statement in the
appropriate filing office and to the extent the Purchased Receivables constitute
an asset and not an obligation of Seller, be perfected and prior to all other
Encumbrances thereon (other than Permitted Encumbrances) to the extent such
security interest can be perfected under the UCC by the filing of a financing
statement in the appropriate filing office.  Purchaser will have, in addition to
the rights and remedies which it may have under this Agreement, all other rights
and remedies provided to a secured creditor after default under the UCC and
other Applicable Law, which rights and remedies will be cumulative.  Seller
hereby authorizes Purchaser, as secured party, to file the UCC financing
statements contemplated by Section 4.6.  In the case of any Recharacterization,
each of Seller and Purchaser represents and warrants as to itself that each
remittance of payments of the Scheduled Quarterly Amount, in respect of the
payments of the Scheduled Quarterly Amount or any other payment owed by Seller
to Purchaser under this Agreement, will have been in payment of a debt incurred

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

by Seller in the ordinary course of business or financial affairs of Seller and
Purchaser, and made in the ordinary course of business or financial affairs of
Seller and Purchaser.

 

4.8          SECURITY INTEREST IN ADDITIONAL COLLATERAL; REMEDIES.

 

(a)         Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in, to and under the Additional Collateral,
to secure the prompt and complete payment and performance when due of all
obligations of Seller hereunder and under the other Transaction Documents owing
to the Purchaser, which security interest will, upon the filing of a duly
prepared financing statement in the appropriate filing office (and the filing of
the Patent Security Agreement with the PTO), be perfected and prior to all other
Encumbrances thereon (other than the Permitted Encumbrances).

 

(b)         Seller will notify Purchaser in writing at least *** (or such
shorter period of time as may be agreed to by Purchaser) prior to any change in,
or amendment or alteration to, (i) its legal name, (ii) its form or type of
organizational structure or jurisdiction of organization (including its status
as a corporation organized under the laws of the State of Delaware), or
(iii) its Federal Employer Identification Number or state organizational
identification number.  Seller agrees not to effect or permit any such change
referred to above unless all filings have been made under the UCC or otherwise
that are required in order for Purchaser to continue at all times following such
change to have a valid, legal and perfected Encumbrance (prior and superior in
right and interest to any other Person (other than Permitted Encumbrances)) in
all the Collateral.

 

(c)         Without limiting the generality of Section 7.4(a), Seller will
execute any and all further documents, financing statements, agreements and
instruments, and take all further action that Purchaser may reasonably request,
in order to grant, create, preserve, enforce, protect and perfect the validity
and priority of the security interests and other Encumbrances created by this
Agreement in the Collateral.  Without limiting the foregoing, Seller will do or
cause to be done all acts and things that Purchaser from time to time may
reasonably request, to assure and confirm that Purchaser holds duly created and
enforceable and perfected Encumbrances upon the Collateral (including any
property or assets that are acquired or otherwise become Collateral after the
date of this Agreement), in each case, as contemplated by, and with the lien
priority required under, this Agreement.  Nothwithstanding the foregoing, this
Section 4.8(c) shall not obligate the Seller to otherwise undertake collateral
perfection or protection obligations not otherwise required under the
Transaction Documents (it being understood that perfection obligations with
respect to Collateral that is perfected by delivery or control shall only be as
expressly required pursuant to other provisions of this Agreement or the
Transaction Documents, and, except as otherwise expressly provided in the
Transaction Documents, actions with respect to Collateral that is not subject to
perfection under the UCC or by filing a Patent Security Agreement with the PTO
shall not be required unless reasonably requested by Purchaser, including such
actions in jurisdictions other than the United States or a State thereof).

 

(d)         Upon the request of Purchaser at any time after the occurrence and
during the continuance of an Event of Default, Seller will permit Purchaser or
any advisor, auditor, consultant, attorney or representative acting for
Purchaser, upon reasonable notice to Seller and during normal business hours, to
make extracts from and copy the books and records of Seller

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

(and its Affiliates, as applicable) relating to the Collateral, and to discuss
any matter pertaining to the Collateral with the officers and employees of
Seller (and its Affiliates, as applicable).

 

(e)         Unless in connection with (i) the occurrence of a Change of Control
(for which Purchaser shall be paid in accordance with Section 4.12), (ii) a
Permitted Partnering Agreement, or (iii) a Permitted Action, Seller will not,
and will cause its Affiliates not to (A) directly or indirectly, sell, transfer,
assign, lease, license, sublicense, convey or otherwise directly or indirectly
dispose of any of the Collateral or any interest therein or (B) except for the
security interest in the Collateral granted to Purchaser, cause or suffer to
exist or become effective any Encumbrance of any kind, other than a Permitted
Encumbrance, on or with respect to any of the Collateral or any interest
therein, or, in each case, enter into any agreement to do any of the foregoing.

 

(f)          Upon the occurrence and during the continuance of an Event of
Default, Purchaser will have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies granted in this Agreement,
at law or in equity (including as set forth in Section 4.8(m)) with respect to
the Collateral, the rights and remedies of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
or other Applicable Law.

 

(g)         Seller agrees that, upon the occurrence and during the continuance
of an Event of Default, Purchaser will have the right, subject to Applicable Law
and subsection (n) below, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale, for cash, upon credit or for future
delivery as Purchaser shall deem appropriate.  Each purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of Seller.

 

(h)         Purchaser will give Seller not less than *** prior written notice of
the time and place of any such proposed sale.  Any such notice will (i) in the
case of a public sale, state the time and place fixed for such sale, (ii) in the
case of a private sale, state the day after which such sale may be consummated,
(iii) contain the information specified in Section 9-613 of the UCC, (iv) be
authenticated and (v) be sent to the parties required to be notified pursuant to
Section 9-611(c) of the UCC; provided that, if Purchaser fails to comply with
this sentence in any respect, its liability for such failure shall be limited to
the liability (if any) imposed on it as a matter of law under the UCC.  Seller
agrees that such written notice will satisfy all requirements for notice to
Seller that are imposed under the UCC or other Applicable Law with respect to
the exercise of Purchaser’s rights and remedies hereunder upon default. 
Purchaser will not be obligated to make any sale or other disposition of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale or other disposition of such Collateral shall have been given. 
Purchaser may, without notice or publication, adjourn any public or private sale
or cause the same to be adjourned from time to time by announcement at the time
and place fixed for sale, and such sale may, without further notice, be made at
the time and place to which the same was so adjourned.

 

(i)          Any such public sale will be held at such time or times within
ordinary business hours and at such place or places as Purchaser may fix and
state in the notice of such sale.  At any sale or other disposition following
the occurrence and during the continuance of an

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

Event of Default, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as Purchaser may (in its sole and
absolute discretion) determine.  If any of the Collateral is sold, leased, or
otherwise disposed of by Purchaser on credit, the obligations secured by the
security interests granted herein shall not be deemed to have been reduced as a
result thereof unless and until payment in full is received thereon by
Purchaser.

 

(j)          At any such public (or, to the extent permitted by Applicable Law,
private) sale made pursuant hereto, Purchaser may bid for or purchase, free (to
the extent permitted by Applicable Law) from any right of redemption, stay,
valuation or appraisal on the part of Seller, the Collateral or any part thereof
offered for sale, and Purchaser may make payment on account thereof by using any
or all of the obligations secured by the security interests granted herein as a
credit against the Purchase Price actually paid to Seller, and Purchaser may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to Seller therefor.

 

(k)         As an alternative to exercising the power of sale herein conferred
upon it, Purchaser may, upon the occurrence and during the continuance of an
Event of Default, proceed by a suit or suits at law or in equity to foreclose
upon the Collateral and, subject to subsection (n) below, to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

 

(l)          To the extent permitted by Applicable Law, Seller hereby waives all
rights of demand, redemption, stay, valuation and appraisal that Seller now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

 

(m)        Without limiting the generality of Section 4.8(f), upon the
occurrence and during the continuance of an Event of Default, at the sole
election of the Purchaser (and automatically and without any notice to Seller,
upon the upon the occurrence and during the continuance of an Event of Default
described in clause (a) or (e) of the definition thereof), the Outstanding
Payment Amount, will be due and payable to Purchaser (except as set forth in
Section 4.8(n) below).  Presentment, demand, protest or notice of any kind are
hereby expressly waived.  Further, if an Event of Default shall occur and be
continuing, Purchaser may, subject to any restrictions set forth in this
Section 4.8, foreclose or otherwise realize upon the Collateral in such portions
or in full as Purchaser sees fit in its sole discretion.

 

(n)         Without limiting the generality of the foregoing, if there is an
occurrence and during the continuance of an Event of Default described in
subsection (e) of that definition (a Bankruptcy Event), and if there is a sale
or other disposition of all or any part of the Collateral by Purchaser pursuant
to subsection (g) or subsection (k) above, then, in such case, Purchaser hereby
agrees to accept from the proceeds of such a sale or other disposition an amount
equal to the Outstanding Payment Amount.

 

4.9          IN-LICENSES.

 

(a)         Seller shall act in a commercially reasonable manner with respect to
its obligations under each of the In-Licenses and shall not take any action or
forego any action that

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

would reasonably be expected to constitute a material breach thereof.  Promptly,
and in any event within ***, after receipt of any written notice from a
counterparty to such In-License or its Affiliates of an alleged material breach
under any In-License, Seller shall give notice thereof to the Purchaser,
including delivering the Purchaser a copy of such written notice.  To the extent
commercially reasonable, Seller shall undertake efforts to cure any material
breaches by it under any In-License and shall give written notice to the
Purchaser upon curing any such breach.  Promptly, and in any event within ***
following Seller’s notice to a counterparty to any material In-License of an
alleged material breach under such In-License, Seller shall give notice thereof
to the Purchaser, including delivering the Purchaser a copy of such written
notice.  Notwithstanding the foregoing, Seller may terminate any In-License
other than the Najarian Agreement that, in Seller’s reasonable discretion, is no
longer necessary or useful for the development, manufacture, sale or
commercialization of Product.

 

(b)         Seller shall promptly (and in any event within ***) provide the
Purchaser with (i) executed copies of each new material In-License,
(ii) executed copies of each material amendment, supplement, modification or
waiver of any provision of an In-License and (iii) copies of all material
reports, documents, and other materials provided by the counterparty to each
In-License to Seller to the extent that the foregoing relate to Net Sales of
Product.

 

(c)         Seller shall provide Purchaser with written notice following any
counterparty’s material breach of its obligations under any material In-License.

 

(d)         Seller shall provide the Purchaser with written notice following the
termination of any material In-License.

 

4.10        THIRD PARTY AGREEMENTS.

 

(a)         Seller shall act in a commercially reasonable manner with respect to
its obligations under each of the Third Party Agreements and shall not take any
action or forego any action that would reasonable be expected to constitute a
material breach thereof.  Promptly, and in any event within ***, after receipt
of any written notice from any of the parties thereto or their Affiliates of an
alleged material breach by Seller under a Third Party Agreement, Seller shall
give notice thereof to the Purchaser, including delivering the Purchaser a copy
of such written notice.  To the extent commercially reasonable, Seller shall
undertake efforts to cure any material breaches by it under any Third Party
Agreements and shall give written notice to the Purchaser upon curing any such
breach.  Notwithstanding the foregoing, Seller may terminate any Third Party
Agreement that, in Seller’s reasonable discretion, is no longer necessary or
useful for the development, manufacture, sale or commercialization of Product.

 

(b)         Promptly (and in any event within ***) after Seller becomes aware
of, or comes to believe in good faith that there has been, a material breach of
any Third Party Agreement by the counterparty thereto, Seller shall provide
notice of such breach to the Purchaser.  In addition, Seller shall provide to
the Purchaser a copy of any written notice of material breach or alleged
material breach of any material Third Party Agreement delivered by Seller to the
counterparty thereto within *** following such delivery.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

(c)         Seller shall promptly (and in any event within ***)  provide the
Purchaser with (i) executed copies of any material agreement meant to replace or
supersede the services being provided under a Third Party Agreement and
(ii) executed copies of each material amendment, supplement, modification or
waiver of any provision of a Third Party Agreement.

 

(d)         Seller shall provide the Purchaser with written notice following the
termination of any Third Party Agreement.

 

4.11        PARTNERING AGREEMENTS.  Seller may, in its sole discretion and
without the prior consent of or notice to Purchaser, enter into a Permitted
Partnering Agreement.

 

4.12        CHANGE OF CONTROL. Upon the consummation of a Change of Control,
automatically and without any notice to Seller, an amount equal to the
Outstanding Payment Amount as of the date of the consummation of such Change of
Control will be due and payable to Purchaser on the consummation of such Change
of Control.  Presentment, demand, protest or notice of any kind are hereby
expressly waived.

 

4.13        PROMOTION AND MARKETING OF PRODUCT.  Upon the occurrence of a
Promotion and Marketing Failure on or prior to the second anniversary of the
Effective Date, at the sole election of Purchaser, the Promotion and Marketing
Payment Amount will be due and payable to Purchaser within *** after the
expiration of the applicable cure period.

 

4.14        RETAIL PHARMACY MINIMUM.  Upon the occurrence of a Retail Pharmacy
Failure, at the sole election of Purchaser, the Tranche B Outstanding Payment
Amount will be due and payable to Purchaser within *** after December 31, 2014. 
For the avoidance of doubt, the occurrence of a Retail Pharmacy Failure shall in
no way negate or impact the continued payment of the Tranche A Scheduled
Quarterly Amounts.

 

ARTICLE 5

 

CONFIDENTIALITY

 

5.1          DEFINITION OF CONFIDENTIAL INFORMATION.  For purposes of this
Agreement, the term “Confidential Information” of a Party means any information
furnished by or on behalf of such Party to the other Party or its Affiliates
(whether written or oral, or in electronic or other form, and whether furnished
before or after the date of this Agreement) concerning, or related in any way,
directly or indirectly, to this Agreement and the subject thereof, the Purchased
Receivables, Product, the Qsymia Product Rights and the Excluded Assets,
including, without limitation, (a) any license, sublicense or other agreements
involving or relating in any way, directly or indirectly, to the Purchased
Receivables, Product or the Qsymia Product Rights, including the In-Licenses and
the Third Party Agreements, and (b) any documents, reports, notices, requests or
correspondence furnished pursuant to this Agreement.  Without limiting the
generality of the foregoing, all Quarterly Reports will be deemed the
Confidential Information of Seller. Notwithstanding the foregoing, a Party’s
Confidential Information will not include information that, in each case as
demonstrated by written documentation or other competent evidence: was
(i) already known to the receiving Party, other than under an obligation of

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

confidentiality, at the time of disclosure; (ii) was generally available to the
public or otherwise part of the public domain at the time of its disclosure to
the receiving Party; (iii) became generally available to the public or otherwise
part of the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement; (iv) was
subsequently lawfully disclosed to the receiving Party by a Third Person having
no obligation of which the receiving Party is aware to the disclosing Party or
its Affiliates; or (v) is independently developed by the receiving Party without
the benefit of Confidential Information of the disclosing Party.

 

5.2          OBLIGATIONS.  Except as authorized in this Agreement or except upon
obtaining the other Party’s prior written permission to the contrary, each Party
agrees that during the Term and for *** thereafter it will: (a) maintain in
confidence, and not disclose to any Person, the other Party’s Confidential
Information; (b) not use the other Party’s Confidential Information for any
purpose, except as contemplated in this Agreement; and (c) protect the other
Party’s Confidential Information in its possession by using the same degree of
care as it uses to protect its own Confidential Information (but no less than a
reasonable degree of care).

 

Notwithstanding anything to the contrary in this Agreement, a Party will be
entitled to injunctive relief to restrain the Breach or threatened Breach by the
other Party of this Article 5 without having to prove actual Damages or
threatened irreparable harm.  Such injunctive relief will be in addition to any
rights and remedies available to the aggrieved Party at law, in equity, and
under this Agreement for such Breach or threatened Breach.

 

5.3          PERMITTED DISCLOSURES.

 

(a)         Permitted Persons.  A Party may disclose the other Party’s
Confidential Information, without the other Party’s prior written permission,
to:

 

(i)            its and its Affiliates’ members, trustees, managers, directors,
employees, partners, agents, consultants, attorneys, accountants, shareholders,
investors, banks and other financing sources, and permitted assignees,
purchasers, transferees or successors-in-interest under Section 7.3 in each
case, who need to know such Confidential Information to provide financing to the
Party or to assist the Party in evaluating the transactions contemplated hereby
or in fulfilling its obligations or exploiting its rights hereunder (or to
determine their interest in providing such financing or assistance) and who are,
prior to receiving such disclosure, bound by written or professional
confidentiality and non-use obligations no less stringent than those contained
herein; or

 

(ii)           permitted assignees, purchasers, transferees, or
successors-in-interest (or potential assignees, purchasers, transferees, or
successors-in-interest) under Section 7.3 who need to know such Confidential
Information in connection with such assignment, sale, or transfer (or potential 
assignment, sale, or transfer) and who are bound by written or professional
confidentiality and non-use obligations no less stringent than those contained
herein.

 

(b)         Legally Required.  A Party may disclose the other Party’s
Confidential Information, without the other Party’s prior written permission, to
any Person to the extent such disclosure is necessary to comply with Applicable
Law, applicable stock exchange

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

requirements, or an order or subpoena from a court of competent jurisdiction;
provided that the compelled Party, to the extent it may legally do so, will give
reasonable advance notice to the other Party of such disclosure and, at such
other Party’s reasonable request and expense, the compelled Party will use its
reasonable efforts to secure confidential treatment of such Confidential
Information prior to its disclosure (whether through protective orders or
otherwise).  Notwithstanding the foregoing, if a Party receives a request from
an authorized representative of a Tax authority for a copy of this Agreement,
that Party may provide a copy of this Agreement to such Tax authority
representative without advance notice to, or the permission or cooperation of,
the other Party.

 

5.4          TERMS OF AGREEMENT.  Except to the extent allowed under Section 5.3
or as otherwise permitted in accordance with this Section 5.4, neither Party
will make any public announcements concerning this Agreement or the terms
hereof, without the prior written consent of the other Party and each Party
agrees that it will each treat the contents and terms of this Agreement and the
consideration for this Agreement as Confidential Information of the other
Party.  Consistent with Section 5.3(b), Purchaser and Seller agree to use
reasonable efforts to provide the other with a copy of any required SEC or other
filing regarding this Agreement or its terms to review prior to filing and to
consider any comments of the other Party in good faith, and to the extent either
Party has to file or disclose this Agreement with the SEC, such Party will
consider in good faith the other Party’s comments with respect to confidential
treatment of this Agreement’s terms and will redact this Agreement in a manner
allowed by the SEC to protect sensitive terms, and will be permitted to file
this Agreement, as so redacted, with the SEC.  For purposes of clarity, each
Party is free to discuss with Third Persons the information regarding this
Agreement and Parties’ relationship disclosed in such SEC filings and any other
authorized public announcements.

 

ARTICLE 6

 

TERM AND TERMINATION

 

6.1          TERM OF AGREEMENT; TERMINATION. This Agreement will commence as of
the Effective Date and will continue until all of Purchaser’s right to receive
any payments on account of the Purchased Receivables set forth in this Agreement
and all other amounts to which Purchaser may be entitled to receive as payment
hereunder have expired, unless earlier terminated pursuant to the mutual written
agreement of the Parties (the “Term”).  Upon expiration or earlier termination
of the Term, this Agreement shall terminate.

 

6.2          TERMINATION OF SECURITY INTEREST.  Immediately upon termination of
this Agreement pursuant to Section 6.1, (i) all Encumbrances on the Collateral
granted to the Purchaser pursuant to this Agreement and the other Transaction
Documents shall automatically be released, without delivery of any instrument or
performance of any act by any Person, (ii) Seller shall be permitted, and is
hereby authorized, to terminate any financing statement which has been filed
pursuant to the Transaction Documents, and (iii) Purchaser shall execute and
deliver to Seller, at Seller’s sole cost and expense, all releases and other
documents as Seller shall reasonably request to evidence any such release.

 

6.3          SURVIVAL.  Notwithstanding anything to the contrary in this
Article 6, the

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

following provisions shall survive termination of this Agreement:  Sections
2.1(g), 2.3, 2.4, 3.3, 3.4, Article 5 (Confidentiality), this Section 6.3,
Article 7 (Miscellaneous) and Annex A (to the extent necessary for the
interpretation of any surviving provisions).  Termination of this Agreement
shall not relieve any Party of liability in respect of breaches of this
Agreement by any Party on or prior to termination.

 

ARTICLE 7

 

MISCELLANEOUS

 

7.1          ENTIRE AGREEMENT.  This Agreement (including the Bill of Sale and
this Agreement’s other exhibits and schedules) sets forth all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between and among the Parties and supersede and terminate all prior agreements
and understandings between or among the Parties relating to the subject matter
hereof.  There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as set forth in this Agreement (including the Bill of
Sale and this Agreement’s other exhibits and schedules).

 

7.2          AMENDMENTS.  This Agreement may be amended or supplemented only by
a written agreement signed by an authorized officer of each Party (or, with
respect to any Party that is a trust, its trustee).

 

7.3          BINDING AGREEMENT; SUCCESSORS AND ASSIGNS.  The terms, conditions
and obligations of this Agreement will inure to the benefit of and be binding
upon the Parties hereto and their respective permitted successors and assigns
thereof.  Neither this Agreement nor any rights or obligations hereunder may be
sold, assigned, hypothecated or otherwise transferred in whole or in part by any
Party, by operation of law or otherwise, without the prior written consent of
the other Party and compliance with Section 2.4 hereunder; provided, however,
that without the applicable prior written consent, but subject to the terms of,
and compliance with, Section 2.4 and Article 5, Purchaser may sell, assign,
hypothecate or otherwise transfer all or any part of the Purchased Receivables
to any one or more Persons, and provided, further, that no assignment of the
Purchased Receivables shall be effective as against Seller unless and until
written notice of the assignment is provided to Seller.  Seller shall keep a
complete and accurate record of all such assignments.

 

7.4          FURTHER ASSURANCES.

 

(a)         Subject to Section 4.8(c), Seller and Purchaser covenant and agree,
at any time or from time to time after the Tranche A Closing Date, to execute
and deliver such other documents, certificates, agreements, instruments and
other writings and to take such other actions as may be necessary or desirable,
or reasonably requested by the other Party, in each case, without further
consideration but at the expense of Seller, in order to vest and maintain in
Purchaser good and marketable title in, to and under the Purchased Receivables
free and clear of any and all Encumbrances (other than Permitted Encumbrances),
and to consummate the other transactions contemplated hereby, including the
perfection under the applicable UCC (or any comparable law) of all applicable
jurisdictions in the United States and maintenance of

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

perfection of Purchaser’s ownership interest in the Purchased Receivables, the
back-up security interest in the Purchased Receivables granted by Seller to
Purchaser pursuant to Section 4.7 and the security interest in the Additional
Collateral granted by Seller to Purchaser pursuant to Section 4.8.

 

(b)         During the Term, Purchaser will hold in trust for the benefit of
Seller any over-payment of Scheduled Quarterly Amounts received by Purchaser and
identified as such in the audit report described in Section 2.3(c) until such
funds, if any, are paid to Seller pursuant to Section 2.3(c).

 

7.5          COUNTERPARTS AND FACSIMILE EXECUTION.  This Agreement may be
executed in two or more counterparts, each of which will be an original, but all
of which together will constitute one and the same instrument.  To evidence the
fact that it has executed this Agreement, a Party may send a copy of its
executed counterpart to the other Parties by facsimile or other electronic
transmission.  In such event, such Party will forthwith deliver to the other
Parties the counterpart of this Agreement executed by such Party.

 

7.6          INTERPRETATION.  When a reference is made in this Agreement to
Articles, Sections or Exhibits, such reference will be to an Article, Section or
Exhibit to this Agreement unless otherwise indicated.  The words “include,”
“includes,” and “including” when used herein will be deemed in each case to be
followed by the words “without limitation” and will not be construed to limit
any general statement which it follows to the specific or similar items or
matters immediately following it.  The headings and captions in this Agreement
are for convenience and reference purposes only and will not be considered a
part of or affect the construction or interpretation of any provision of this
Agreement.  Unless specified otherwise, all statements of, or references to,
monetary amounts in this Agreement are in U.S. dollars.  Provisions that require
that a Party or the Parties “agree,” “consent,” or “approve” or the like will
require that such agreement, consent or approval be specific and in writing,
whether by written agreement, letter, approved minutes or otherwise.  Words of
any gender include the other gender.  Neither Party hereto will be or be deemed
to be the drafter of this Agreement for the purposes of construing this
Agreement against one Party or any other.

 

7.7          WAIVER.  Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver will be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition.  No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
will be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.

 

7.8          RELATIONSHIP OF THE PARTIES.  The Parties acknowledge and agree
that the relationship between Purchaser and Seller under this Agreement is
intended to be that of buyer and seller, and nothing in this Agreement is
intended to be construed so as to suggest that either Purchaser or Seller
(except as expressly set forth herein) is obligated to provide, directly or
indirectly, any advice, consultations or other services to the other Party.  The
Parties further acknowledge and agree that Purchaser is purchasing the Purchased
Receivables solely in its capacity as an investor.  Each Party is an independent
contractor relative to the other Party under this Agreement, and this Agreement
is not a partnership agreement and nothing in this

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

Agreement will be construed to establish a relationship of co-partners or joint
venturers between the Parties.  Seller will have no responsibility for the
hiring, termination or compensation of Purchaser’s employees or for any employee
benefits for such employee and Purchaser will have no responsibility for the
hiring, termination or compensation of Seller’s or any of its Affiliate’s
employees or for any employee benefits of such employee.  No employee or
representative of Seller or any of Seller’s Affiliates will have any authority
to bind or obligate Purchaser and no employee or representative of Purchaser
will have any authority to bind or obligate Seller, for any sum or in any manner
whatsoever.  No employee or representative of Seller or any of Seller’s
Affiliates will have any authority to create or impose any contractual or other
Liability on Purchaser without Purchaser’s prior written approval and no
employee or representative of Purchaser will have any authority to create or
impose any contractual or other Liability on Seller without Seller’s prior
written approval.

 

7.9          NOTICES.  All notices, consents, waivers, requests and other
communications hereunder will be in writing and will be delivered in person,
sent by overnight courier (e.g., Federal Express) to following addresses of the
Parties:

 

If to Purchaser:

 

c/o BioPharma Secured Investments III Holdings Cayman LP

c/o Walkers Corporate Services Limited

Walker House

87 Mary Street, George Town

Grand Cayman KY1-9005

Cayman Islands

 

Tel.No.: +1 (212) 883-2296

Attention: Pedro Gonzalez de Cosio

 

with a copy (which will not constitute notice) to:

 

Pharmakon Advisors LP

Akin Gump Strauss Hauer& Feld LLP

110 East 59th Street, #3300

One Bryant Park

New York, NY 10022

New York, NY 10036-6745

Attention:  Pedro Gonzalez de Cosio

Attention: Geoffrey E. Secol

Telephone:  +1 (212) 883-2296

Telephone:  +1 (212) 872-8081

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

If to Seller:

 

Vivus, Inc.

1172 Castro Street

Mountain View, CA 94040

Attention:        Timothy E. Morris, Senior Vice President, Chief Financial
Officer

John L. Slebir, Vice President, General Counsel
Telephone: +1 (650) 934-5200

 

with copies (which will not constitute notice) to:

 

Hogan Lovells LLP

525 University Avenue, Suite 400

Palo Alto, CA 94301

Attention: Jon Layman

Telephone: +1 (650) 463-4024

 

and

 

Hogan Lovells LLP
100 International Drive, Suite 2000

Baltimore, MD 21202

Attention: Asher M. Rubin
Telephone:  +1 (410) 659-2777

 

or to such other address or addresses as Purchaser or Seller may from time to
time designate by notice as provided herein.  Any such notice will be deemed
given when actually received.

 

7.10        GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)         THIS AGREEMENT AND ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN CONTRACT, TORT OR
OTHERWISE) WILL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER WILL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

(b)         ANY PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT WILL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS RESPECTIVE PROPERTY, GENERALLY AND

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.

 

(c)         EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY ACTION OR DISPUTE ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER IN CONTRACT, TORT OR OTHERWISE).

 

(d)         EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(e)         EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE SENDING OF
COPIES THEREOF BY FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER COMPANY, TO SUCH
PARTY AT ITS ADDRESS SPECIFIED BY SECTION 7.9, SUCH SERVICE TO BECOME EFFECTIVE
FOUR (4) DAYS AFTER DELIVERY TO SUCH COURIER COMPANY.

 

(f)          NOTHING HEREIN WILL AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

7.11        DISPUTE RESOLUTION.  In the event of an alleged breach of a
provision of this Agreement by a Party hereto, the Party alleging such breach or
challenging the audit report, as applicable, shall notify the other Party
promptly in writing.  Such notice shall include a brief description of the
alleged breach or challenged portion of the audit report, including damages
sought or estimated, to the extent actually known or reasonably capable of
estimation.  The Parties hereto shall then meet at a mutually acceptable time
and location within thirty (30) days of the date such notice was delivered and
shall attempt to negotiate a resolution in good faith.  If a resolution is not
reached within *** of the date of the original notice, then either Party may
commence litigation in accordance with Section 7.10.

 

7.12        EQUITABLE RELIEF.  Each of the Parties hereto acknowledges that each
other Party may have no adequate remedy at law if a Party fails to perform any
of its obligations under this Agreement in any material respect.  In such event,
the Parties agree that, in addition to any other rights the Parties may have
(whether at law or in equity), in the event of any material Breach or threatened
material Breach by any Party of any covenant, obligation or other provision set
forth in this Agreement, any non-Breaching Party will be entitled (in addition
to any other remedy that may be available to it) to seek (a) a decree or other
of specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision, and (b) an injunction restraining
such material Breach or threatened material Breach.

 

7.13        NO THIRD-PARTY BENEFICIARIES. All rights, benefits and remedies
under this Agreement are solely intended for the benefit of the Parties
(including their permitted successors

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

and assigns), and no other Person other than the Parties will have any rights
whatsoever to (a) enforce any obligation contained in this Agreement, (b) seek a
benefit or remedy for any Breach of this Agreement, or (c) take any other action
relating to this Agreement under any legal theory, including but not limited to,
actions in contract, tort (including but not limited to negligence, gross
negligence and strict liability), or as a defense, set-off or counterclaim to
any action or claim brought or made by the Parties (or any of their permitted
successors and assigns).

 

7.14        SEVERABILITY.  If any provision hereof should be held invalid,
illegal or unenforceable in any jurisdiction, the Parties will negotiate in good
faith a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the Parties and all other provisions hereof will
remain in full force and effect in such jurisdiction and will be liberally
construed in order to carry out the intentions of the Parties as nearly as may
be possible. Such invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of such provision in any other
jurisdiction. Nothing in this Agreement will be interpreted so as to require a
Party to violate any Applicable Law.

 

7.15        EXPENSES.

 

(a)         Upon (i) the Tranche A Closing or (ii) the failure by Seller to
consummate the transactions contemplated by this Agreement on or before the
Tranche A Closing Date, where Purchaser is, in good faith, ready, willing and
able to consummate the transactions contemplated by this Agreement, Seller (in
either case) shall be responsible for all reasonable and documented
out-of-pocket legal costs and expenses related hereto incurred by Purchaser,
subject to a cap of $300,000.00 (the “Expense Cap”).  Upon the Tranche B
Closing, if any, Seller shall be responsible for all reasonable and documented
out-of-pocket legal costs and expenses incurred by Purchaser relating to the
Tranche B Transaction; provided that the aggregate of all such expenses to be
paid by Seller pursuant to this Section 7.15(a) for both the Tranche A
Transaction and Tranche B Transaction shall not exceed the Expense Cap. 
Notwithstanding the foregoing, if Purchaser fails to consummate the transactions
contemplated by this Agreement on or before the Tranche A Closing Date where
Seller is, in good faith, ready, willing and able to complete the transactions
contemplated by this Agreement, Seller shall not be responsible for any of
Purchaser’s legal expenses related to the transactions contemplated by this
Agreement (unless the transactions contemplated by this Agreement are
subsequently consummated).

 

(b)         In any Proceeding between the Parties arising out of or involving
this Agreement or any other Transaction, the prevailing party will be entitled
to recover, in addition to any other relief awarded, all expenses it incurs in
that Proceeding, including reasonable attorneys’ fees and expenses.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

PURCHASER:

 

 

 

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP

 

 

 

By:

Pharmakon Advisors, LP, its investment manager

 

 

 

 

By:

Pharmakon Management I, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Pedro Gonzalez de Cosio

 

Name:  Pedro Gonzalez de Cosio

 

Title:  Managing Member

 

 

 

 

 

SELLER:

 

 

 

VIVUS, INC.

 

 

 

 

 

By:

/s/ Leland F. Wilson

 

Name:  Leland F. Wilson

 

Title:  Chief Executive Officer

 

 

[Signature Page to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

DEFINED TERMS

 

“Accounting Firm” has the meaning set forth in Section 2.3(b).

 

“Additional Collateral” means all of Seller’s right, title and interest in, to
and under the following property, whether now owned or hereafter acquired,
wherever located:

 

(a)           all Qsymia Product Rights and all of Seller’s rights and
privileges with respect thereto;

 

(b)           all Regulatory Approvals;

 

(c)           all Supporting Obligations (as such term is defined in the UCC) in
respect of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

(d)           all of Seller’s books and records relating to any and all of the
foregoing;

 

(e)           all contractual rights of Seller under any Permitted Partnering
Agreement to receive payment of Net Sales; and

 

(f)            all Proceeds (as such term is defined in the UCC) and products of
and to any and all of the foregoing;

 

provided, however, that, “Additional Collateral” shall not include any general
intangible, permit, lease, license, contract or other instrument of Seller
included in items (D) through (H) of the definition of Qsymia Product Rights (or
any of Seller’s books and records relating thereto, or any Proceeds and products
thereof and thereto), if, and only to the extent, the grant of a security
interest in such general intangible, permit, lease, license, contract or other
instrument in the manner contemplated by this Agreement, under the terms thereof
or under Applicable Law, is prohibited and would result in the termination
thereof or give the other Persons party thereto the right to terminate,
accelerate or otherwise alter Seller’s rights, title and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided,
further, that (i) any such limitation described above on the security interests
granted hereunder shall only apply to the extent that any such prohibition could
not be rendered ineffective pursuant to the UCC or any other Applicable Law
(including Bankruptcy Laws) or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any Applicable Law, general intangible, permit, lease,
license, contract or other instrument, to the extent sufficient to permit any
such general intangible, permit, lease, license, contract or other instrument of
Seller (and the books and records relating thereto and the Proceeds and products
thereof and thereto) to become Additional Collateral hereunder, or upon the
granting of any such consent, or waiving or terminating any requirement for such
consent, a security interest in such general intangible, permit, lease, license,
contract or other instrument (and the books and records relating thereto and the
Proceeds and products thereof and thereto) shall be automatically and
simultaneously granted hereunder and shall be included as Additional Collateral
hereunder.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to an entity, any business entity controlling,
controlled by, or under common control with such entity, but only so long as
such control exists.  For the purposes of this definition, “controlling”,
“controlled”, and “control” mean the possession, directly (or indirectly through
one or more intermediary entities), of the power to direct the management or
policies of an entity, including through ownership of 50% or more of the voting
securities of such entity (or, in the case of an entity that is not a
corporation, ownership of 50% or more of the corresponding interest for the
election of the entity’s managing authority).

 

“Applicable Law” means, with respect to any Person, all provisions of (a) all
constitutions, statutes, laws, rules, regulations, ordinances and orders of
Governmental Authorities, (b) any authority, consent, approval, license, permit
(or the like) or exemption (or the like) of any Governmental Authority, and
(c) any orders, decisions, judgments, writs and decrees issued or entered by any
Governmental Authority; in each case, applicable to such Person or any of its
properties or assets.

 

“Audited Financial Statements” has the meaning set forth in Section 2.2(c).

 

“Bankruptcy Event” means, with respect to Seller, the occurrence of any of the
following:

 

(a)         Seller will voluntarily commence any case, proceeding or other
action (i) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, relief of debtors
or the like, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (ii) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
portion of its assets, or Seller will make a general assignment for the benefit
of its creditors;

 

(b)         there will be commenced against Seller any case, proceeding or other
action of a nature referred to in clause (a) above that remains undismissed or
undischarged for a period of *** from the commencement thereof; or

 

(c)         there will be commenced against Seller any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial portion of its assets, which
results in the entry of an order or decree for any such relief that will not
have been vacated, discharged, stayed or satisfied pending appeal for *** from
the entry thereof.

 

“Bankruptcy Laws” means, collectively, bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws
affecting the enforcement of creditors’ rights generally.

 

“Bill of Sale” means the Bill of Sale attached hereto as Exhibit A.

 

“Breach” of a representation, warranty, covenant, agreement, obligation or other
provision will be deemed to have occurred if there is or has been any inaccuracy
in or breach of, or any failure to comply with or perform, such representation,
warranty, covenant, agreement,

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-2

--------------------------------------------------------------------------------


 

obligation or other provision, and “Breach” will be deemed to refer to any such
inaccuracy, breach or failure.

 

“Bring-Down Certificate” has the meaning set forth in Section 1.7(a).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.

 

“Calendar Quarter” means the 3-month period ended March 31, June 30,
September 30 or December 31, as applicable.

 

“Calendar Year” means the 12-month period from January 1 through December 31.

 

“Change in Law” means any change in, or repeal, withdrawal, adoption or issuance
of, any statute, law, rule, regulation, ordinance, order, decision, decree,
judgment or ruling of any Governmental Authority that affects the applicability
of any withholding Tax with respect to payments to Purchaser hereunder.

 

“Change of Control” means:

 

(a)         the acquisition at any time by a “person” or “group” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as in effect on the Effective Date (the “Exchange Act”)) who or which are the
beneficial owners (as defined in Rule 13(d)-3 under the Exchange Act), directly
or indirectly, of securities representing more than 50% of the combined voting
power in the election of directors of the then outstanding securities of Seller
or any successor of Seller;

 

(b)         consummation of any assignment, transfer, sale or disposition of all
or substantially all of the assets related to Product;

 

(c)         consummation of any merger, consolidation, or statutory share
exchange to which Seller is a party, as a result of which the Persons who were
stockholders immediately prior to the effective date of the merger,
consolidation or share exchange shall have beneficial ownership of less than 50%
of the combined voting power in the election of directors of the surviving
corporation;

 

(d)         consummation by Seller of any sale or disposition, directly or
indirectly, of any of the Collateral or any interest therein to any Third
Person, including by operation of law or otherwise, except as permitted under
this Agreement (including as permitted under the Patent Abandonment
Requirements);

 

(e)          consummation by Seller of any sale or disposition, directly or
indirectly, of any rights to or interest in any Product to any Third Person,
including by operation of law or otherwise, that adversely affects Purchaser’s
right to receive any Scheduled Quarterly Amount (or, as applicable, the
Quarterly Cap, subject to the terms and conditions herein); or

 

(f)          the grant by Seller or any of its Affiliates at any time during the
Payment

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-3

--------------------------------------------------------------------------------


 

Period to a Third Person of a license to market, offer for sale and sell Product
in the U.S.

 

Notwithstanding the foregoing, a Permitted Partnering Agreement and a Permitted
Action shall not constitute a Change of Control.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Additional Collateral and, in the event of a
Recharacterization, the Additional Collateral plus the Purchased Receivables.

 

“Commercialization” means any and all activities directed to the manufacture,
distribution, marketing, detailing, promotion, selling and, outside of the
United States, securing of reimbursement of Product.  When used as a verb,
“Commercialize” shall mean to engage in Commercialization.

 

“Commercially Reasonable Efforts” means those commercially reasonable efforts
and resources consistent with the usual practices of Seller in pursuing the
development, manufacturing or Commercialization of a biologic or pharmaceutical
product or therapy owned or licensed by it, with similar product
characteristics, which is at a similar stage of research, development or
Commercialization, taking into account efficacy, safety, proprietary position of
the product or therapy, including patent and regulatory exclusivity, regulatory
structure involved including anticipated or approved labeling and anticipated or
approved post-approval requirements, present and future market and commercial
potential including competitive market conditions and probability of the
profitability of the product or therapy in light of pricing and reimbursement
issues, and all other relevant factors including technical, legal, scientific
and/or medical factors and the unique nature of Product to be developed,
manufactured or Commercialized under this Agreement.

 

“Confidential Information” has the meaning set forth in Section 5.1.

 

“Damages” means any loss, damage, Liability, claim, demand, settlement amount,
judgment, award, fine, penalty, Tax, fee (including any reasonable legal fee,
expert fee, accounting fee or advisory fee), charge, cost (including any
reasonable cost of investigation and court cost) or expense of any nature.

 

“Default” means any event that, with the giving of notice or the lapse of time,
or both, would become an Event of Default.

 

“EBITDA” means, for such period determined on a consolidated basis in accordance
with GAAP, net profit or loss plus (without duplication and to the extent
deducted in determining net profit or loss) (a) interest expense net of interest
income, (b) provision for income taxes and (c) depreciation, amortization and
stock-based compensation and other similar non-cash expenses; provided that, to
the extent included in EBITDA and without duplication, the following shall be
excluded: (i) extraordinary gains and losses and unusual or non-recurring income
or charges, (ii) currency translation gains and losses related to currency
remeasurements of Indebtedness and (iii) fair value non-cash gains or losses of
swaps, derivatives or similar arrangements.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-4

--------------------------------------------------------------------------------


 

“Effective Date” has the meaning set forth in the Preamble.

 

“EMEA” means the European Medicines Agency or any successor agency thereto.

 

“Encumbrance” means any lien, charge, security interest, mortgage, option,
pledge, assignment or any other encumbrance of any Person of any kind
whatsoever.

 

“Enforcement Action” means any Proceeding brought, or assertion made, by Seller
(whether as plaintiff or by means of counterclaim) against any Third Person
relating to arising out of any infringement, misuse or misappropriation by such
Third Person of any Qsymia Patent Rights.

 

“Event of Default” means each of the following events or occurrences:

 

(a)           failure of Seller to deliver or cause to be delivered to Purchaser
any (i) Scheduled Quarterly Amount or Quarterly Cap, as applicable, (ii) the
Promotion and Marketing Payment Amount following a Promotion and Marketing
Failure or (iii) the Tranche B Outstanding Payment Amount following a Retail
Pharmacy Failure, in each case, when and as such payment is due and payable in
accordance with the terms of this Agreement and such failure is not cured within
*** after written notice thereof is given to Seller by Purchaser;

 

(b)           failure of Seller to deliver any of the deliverables to Purchaser
in accordance with Section 2.2 and such failure is not cured within *** after
written notice thereof is given to Seller by Purchaser;

 

(c)           a Promotion and Marketing Failure occurring after the second
anniversary of the Effective Date;

 

(d)           Breach of the covenants in Section 4.4(a) (or, solely as it
relates thereto, Section 4.4(e)) and such Breach is not cured within *** of the
occurrence of such Breach; provided, however, that in the event such Breach
relates to Seller exceeding a limitation on Permitted Indebtedness as set forth
in subsection (k) of the definition of “Permitted Indebtedness” and Seller has
notified Purchaser in writing that it plans to pay the Outstanding Payment
Amount, then it shall not be considered an Event of Default if Seller pays in
full the Outstanding Payment Amount to Purchaser within *** of the date Seller
exceeded such limitation (if Seller does not pay the Outstanding Payment Amount
in full within ***, then it shall be an Event of Default on *** following the
date of Seller exceeding such limitation and there shall be no additional cure
period).

 

(e)           Seller becomes subject to a Bankruptcy Event; and

 

(f)            Purchaser shall fail to have a first-priority perfected security
interest under the applicable UCC (or any comparable law) of all applicable
jurisdictions in the United States in any of the Additional Collateral, subject
only to Permitted Encumbrances, and such first-priority perfected security
interest is not restored within *** after written notice thereof is given to
Seller by Purchaser, other than in connection with a Licensing Transaction.

 

“Existing In-License” has the meaning set forth in Section 3.1(i).

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-5

--------------------------------------------------------------------------------


 

“Excluded Assets” means collectively (a) the Qsymia Product Rights, subject to
Section 4.8, (b) any Retained Receivables, (c) any reimbursements, milestone
payments, fees, indemnification, damages, awards, settlement payments,
compensation, interest, consideration or right of payment of any kind related to
Product that is due to Seller other than as set forth herein, and (d) all other
assets of Seller.

 

“Expense Cap” has the meaning set forth in Section 7.15(a).

 

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

 

“FFDCA” means the Federal Food, Drug, and Cosmetic Act.

 

“Fixed Tranche B Date” has the meaning set forth in Section 2.1(a)(ii).

 

“Funded Activities” means any and all activities, efforts and services performed
in furtherance of the research, discovery, development, commercialization and
exploitation of Product, including the purchase of materials, general and
administrative expenses, corporate infrastructure and corporate overhead.

 

“GAAP” means United States generally accepted accounting principles applicable
to Seller or any licensee of Seller, consistently applied throughout Seller’s or
Seller’s licensee’s organization.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), instrumentality,
regulatory body, court, central bank or other Person exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guaranty” of any Person means any obligation, contingent or otherwise, of such
Person (a) to pay any Liability of any other Person or to otherwise protect, or
having the practical effect of protecting, the holder of any such Liability
against loss (whether such obligation arises by virtue of such Person being a
partner of a partnership or participant in a joint venture or by agreement to
pay, to keep well, to purchase assets, goods, securities or services or to take
or pay, or otherwise) or (b) incurred in connection with the issuance by a Third
Person of a Guaranty of any Liability of any other Person (whether such
obligation arises by agreement to reimburse or indemnify such Third Person or
otherwise).  The word “Guarantee” when used as a verb has the correlative
meaning.

 

“Improvements” means any improvement, invention or discovery relating to the
composition, manufacture, use or sale of a Product, an active ingredient
therein, the formulation of such Product, or a derivative of any of the
foregoing.

 

“Indebtedness” of any Person means (a) any obligation of such Person for
borrowed money, (b) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument, (c) any obligation of such Person
to pay the deferred purchase price of property or services, except a trade
account payable that arises in the ordinary course of business, (d) any

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-6

--------------------------------------------------------------------------------


 

obligation of such Person as lessee under a capital lease, (e) any Mandatorily
Redeemable Stock of such Person, (f) any repurchase obligation of such Person to
purchase securities or other property that arises out of or in connection with
the sale of the same or substantially similar securities or property by such
Person (excluding any such obligation to the extent the obligation can be
satisfied by the issuance of capital stock other than Mandatorily Redeemable
Stock), (g) any non-contingent obligation of such Person to reimburse any other
Person in respect of amounts paid under a letter of credit, bank guarantee or
similar instrument issued by such other Person, (h) any Indebtedness of others
secured by an Encumbrance on any asset of such Person and (i) any Indebtedness
of others Guaranteed by such Person.

 

“In-License” means any license or other agreement between Seller or any of its
Affiliates and any Third Person pursuant to which Seller or any of its
Affiliates obtains a license, a right, a covenant not to sue or similar grant of
rights, or an option to obtain any such grants of rights, to any Qsymia Product
Right that is necessary for the research, development, use or Commercialization
of the Product.

 

“Judgment” means any judgment, order, writ, injunction, citation, award or
decree of any nature.

 

“Knowledge” means, (a) when referring to Seller, the actual knowledge of
Seller’s “Named Executive Officers” (as defined in Item 402 of Regulation S-K
(17 CFR 229.402), as amended from time to time), and (b) when referring to
Purchaser, the actual knowledge of any management-level employee of Purchaser or
any of its Affiliates.

 

“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, whether arising under contract, Applicable Law, or
otherwise, whether now existing or hereafter arising, and whether for the
payment of money or the performance or non-performance of any act.

 

“Make-Whole Premium” means, for each Payment Date, an amount equal to the
applicable Scheduled Quarterly Amount of the preceding Payment Date (which, for
the avoidance of doubt, shall include the aggregate of all accrued and unpaid
Make-Whole Premiums) less the actual payment of the Scheduled Quarterly Amount
made to Purchaser of the preceding Payment Date, multiplied by 1.03.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any share of
such Person’s capital stock to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished (other than
capital stock to the extent redeemable in exchange for capital stock that is not
Mandatorily Redeemable Stock, at the option of the issuer of such capital stock,
or capital stock issuable under the Rights Plan), or convertible into any
Indebtedness or Mandatorily Redeemable Stock of such Person, (i) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (ii) at
the option of any Person other than such Person or (iii) upon the occurrence of
a condition not solely within the control of such Person, such as a redemption
required to be made out of future earnings, in the case of each of

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-7

--------------------------------------------------------------------------------


 

clauses (i) through (iii), on or prior to the end of the Term or (b) convertible
into shares of such Person’s capital stock described in subsection (a) above.

 

“Marketing Approval” means the approval of an NDA by the FDA necessary for the
Commercialization of a pharmaceutical product in the United States (or, in a
country other than the United States, the equivalent necessary approval(s) by
applicable Governmental Entities for Commercialization of a pharmaceutical
product in such country).

 

“Material Adverse Effect” means a material adverse effect on: (a) the validity
or enforceability of any of the Transaction Documents; (b) the back-up security
interest granted pursuant to Section 4.8; (c) the security interest granted
pursuant to Section 4.9; (d) the right or ability of Seller to grant any of the
rights or perform any of its obligations under any of the Transaction Documents
or to consummate any of the transactions contemplated thereby; (e) the rights
and remedies of Purchaser under any of the Transaction Documents; (f) the right
of Purchaser to receive a Scheduled Quarterly Amount payment or the timing,
amount or duration of such payment of the Scheduled Quarterly Amount (or, as
applicable, the Quarterly Cap, subject to the terms and conditions herein);
(g) the Purchased Receivables or any of Purchaser’s right, title and interest
therein, thereto and thereunder; or (h) Seller’s title to or control of, or the
validity or enforceability of, any of the Qsymia Patent Rights (subject to the
Patent Abandonment Requirements) or Qsymia Trademarks.

 

“Najarian Agreement” means that certain Assignment Agreement, dated as of
October 16, 2001, by and between Thomas Najarian, M.D. and Seller.

 

“NDA” means a new drug application (as such term is used under the FFDCA), or
other applicable pharmaceutical approval submission to the FDA for Marketing
Approval (or, in a country other than the U.S., the equivalent necessary
submissions to the applicable Governmental Entity for Marketing Approval).

 

“Net Sales” means the aggregate, gross amount invoiced for sales of Product or
any other obesity agent developed or marketed by Seller or its Affiliates by or
on behalf of Seller or its Affiliates or any licensee of Seller or Seller’s
Affiliates to a Third Person in an arms-length transaction (excluding any sales
among Seller, its Affiliates and any licensee of Seller or Seller’s Affiliates)
less the following amounts, to the extent actually incurred or accrued, related
to such Product:

 

(a)           reasonable and customary rebates, chargebacks, cash, quantity,
trade and similar discounts, credits and allowances and other price reductions
reasonably granted, allowed, incurred or paid in so far as they are applied to
sales of such Product;

 

(b)           reasonable and customary credits, allowances, discounts, rebates
and chargebacks in so far as they are applied to sales of such Product,
including, without limitation, any of the foregoing taken upon rejection, return
or recall of such Product;

 

(c)           reasonable and customary freight and insurance costs incurred with
respect to the shipment of such Product to customers, in each case if charged
separately and invoiced to the customer;

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-8

--------------------------------------------------------------------------------


 

(d)           duties, surcharges and other governmental charges in connection
with the sales of such Product to any Third Person, to the extent borne by the
Seller;

 

(e)           sales, use, value-added, excise and other similar taxes (excluding
income taxes), as adjusted for rebates and refunds, imposed in connection with
the sales of such Product to any Third Person, to the extent such taxes are not
paid by the Third Person; and

 

(f)            any other expenses directly related to the distribution and sale
of Product that are allowed by GAAP, provided that such expenses are reasonable
and taken in good faith.

 

With respect to sales of Product invoiced in U.S. dollars, Net Sales shall be
determined in U.S. dollars.  With respect to sales of Product invoiced in a
currency other than U.S. dollars, Net Sales shall be determined by translating
the currencies at which the sales are made into U.S. dollars, at rates of
exchange determined by calculating the quarterly business day average of the
published rates of exchange for such non-U.S. dollar currencies as quoted by the
Wall Street Journal.

 

Net Sales shall not include transfers of Products for use in the clinical trials
(excluding post-Marketing Approval studies), development purposes, compassionate
use purposes or samples, and no payment shall be due hereunder with respect to
such transfers.

 

Notwithstanding the foregoing, a Net Sale shall be determined at all times in
accordance with GAAP, except that, with respect to sales of Product by licensee
that is a non-U.S. Person, a Net Sale by such licensee shall be determined in
accordance with the generally accepted accounting principles applicable to, and
required by Applicable Law to be used by, such licensee.

 

“Outstanding Payment Amount” means, as of any date, an amount equal to the sum
of all (a) Tranche A Outstanding Payment Amounts and (b) Tranche B Outstanding
Payment Amounts.

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Patents” means all patents and patent applications existing as of the Effective
Date and all patent applications filed or patents issued hereafter, including
any continuation, continuation-in-part, division, provisional or any substitute
applications, any patent issued with respect to any of the foregoing patent
applications, any reissue, reexamination, renewal or patent term extension or
adjustment (including any supplementary protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all foreign counterparts of any of the foregoing.

 

“Patent Abandonment Requirements” means, with respect to any Patent that Seller
desires to (i) decline to prosecute or maintain or (ii) abandon, Seller shall be
required to first replace such Patent with a Patent that (A) similarly relates
to the development, manufacture, use, marketing, promotion, sale or distribution
of Product and (B) has a term of protection no shorter in duration than such
Patent.

 

“Patent Security Agreement” means the Patent and Trademark Security Agreement
attached hereto as Exhibit B.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-9

--------------------------------------------------------------------------------


 

“Payment Period” means the period of time commencing on March 31, 2014 and
ending on the earlier of the Payoff Date and March 31, 2018.

 

“Payoff Date” has the meaning set forth in Section 2.1(d).

 

“Permitted Action” means:

 

(a)           the sale, transfer, assignment, license, sublicense, abandonment
or disposal of, or the failure to maintain or prosecute, any Permitted Qsymia
Product Rights that, in Seller’s reasonable discretion, is no longer necessary
or useful for the development, manufacture, sale or commercialization of
Product; provided that such action does not, and would not reasonably be
expected to, result in a Material Adverse Effect;

 

(b)           the license or sublicense of any Permitted Qsymia Product Rights
in the ordinary course of business that is reasonably necessary in Seller’s
discretion to maximize Net Sales of the Product and/or Commercialize the
Product; provided that such action (i) does not, and would not reasonably be
expected to, result in a Material Adverse Effect and  (ii) would not constitute
a licensing, co-promotion, joint venture, partnering or similar agreement or
arrangement with a Third Person for the purpose of securing promotional and/or
marketing resources for Product that would not qualify as a Permitted Partnering
Agreement;

 

(c)           the surrender or waiver of contractual rights with respect to
Permitted Qsymia Product Rights in the ordinary course of business; provided
that such action does not, and would not reasonably be expected to, result in a
Material Adverse Effect;

 

(e)           the settlement, release or surrender of tort or other potential or
actual litigation claims relating to Permitted Qsymia Product Rights in the
ordinary course of business; provided that such action does not, would not
reasonably be expected to, result in a Material Adverse Effect;

 

(f)            the grant of Permitted Encumbrances; and

 

(g)           any other action by Seller otherwise permitted or required under
this Agreement.

 

“Permitted Encumbrances” means:

 

(a)           Encumbrances created in favor of Purchaser pursuant to this
Agreement;

 

(b)           inchoate Encumbrances for Taxes not yet delinquent or Encumbrances
for Taxes which are being contested in good faith and by appropriate proceedings
and for which adequate reserves have been established in accordance with GAAP;

 

(c)           Encumbrances in respect of property of Seller imposed by
Applicable Law which were incurred in the ordinary course of business and do not
secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
distributors’, wholesalers’, materialmen’s and mechanics’ liens and other
similar Encumbrances arising in the ordinary course of business and which do not
in the aggregate materially detract from the value of the property of Seller and
do not materially impair the use thereof in the operation of the business of
Seller;

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-10

--------------------------------------------------------------------------------


 

(d)           Encumbrances (i) imposed by Applicable Law or deposits made in
connection therewith in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
legislation, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise Taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (iii) arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers imposed by Applicable Law
or deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation;

 

(e)           Encumbrances, consisting of the rights of licensors or licensees,
existing on the date of this Agreement or granted or created in the ordinary
course of business after the date of this Agreement, in each such case pursuant
to a license permitted hereunder;

 

(f)            Encumbrances on cash collateral securing reimbursement
obligations under letters of credit;

 

(g)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions; and

 

(h)           Encumbrances securing judgments, awards or orders for payment of
money (i) ***, in the aggregate, (ii) covered by third-party insurance, or
(iii) that are stayed, bonded or discharged within ***.

 

“Permitted Indebtedness” means:

 

(a)           Indebtedness in respect of capital leases or otherwise incurred to
acquire equipment and capital assets;

 

(b)           Indebtedness with respect to surety and performance bonds and
similar obligations arising in the ordinary course of business;

 

(c)           Indebtedness consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business;

 

(d)           intercompany Indebtedness among Seller and its Subsidiaries;

 

(e)           Indebtedness incurred in connection with corporate credit cards
issued by companies or financial institutions in the ordinary course of
business;

 

(f)            Indebtedness in respect of letters of credit, bank guarantees and
similar instruments issued for the account of Vivus and its Subsidiaries in the
ordinary course of business supporting obligations under (A) workers’
compensation, unemployment insurance and other social security laws and
(B) bids, trade debt, leases, statutory obligations, surety and appeal bonds,
performance bonds and obligations of a like nature;

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-11

--------------------------------------------------------------------------------


 

(g)           Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

(h)           customer advances or deposits received in the ordinary course of
business;

 

(i)            Indebtedness in respect of netting services, overdraft
protections, payment processing, automatic clearinghouse arrangements,
arrangements in respect of pooled deposit or sweep accounts, check endorsement
guarantees, and otherwise in connection with deposit accounts or cash management
services;

 

(j)            inventory or receivable financings in an aggregate principal
amount at any time outstanding not to exceed *** of the value of such inventory
or receivables;

 

(k)           (i) up to *** aggregate face value at any time outstanding, in
unsecured Indebtedness with a maturity date after September 30, 2018 and not
redeemable at the option of the holder before September 30, 2018 (other than
nominal amortization requirements not to exceed *** per annum of the initial
aggregate principal amount of such Indebtedness, excess cash flow and/or
extraordinary receipts offer or repayment provisions, customary offers to
repurchase such Indebtedness upon a change of control, asset sales (or casualty
or condemnation events) or “fundamental change” and other than settlement upon
conversion of convertible indebtedness) (the “Initial Unsecured Debt”); and

 

(ii) additional unsecured Indebtedness with a maturity date after December 31,
2019 and not redeemable at the option of the holder before December 31, 2019
(other than nominal amortization requirements not to exceed *** per annum of the
initial aggregate principal amount of such indebtedness, excess cash flow and/or
extraordinary receipts offer or repayment provisions, customary offers to
repurchase such Indebtedness upon a change of control, asset sales (or casualty
or condemnation events) or “fundamental change” and other than settlement upon
conversion of convertible indebtedness) (the “Incremental Unsecured Debt”);
provided that the aggregate principal amount of Incremental Unsecured Debt at
any time outstanding shall not exceed the lesser of (A) the trailing 12 months
Net Sales, less ***, and (B) *** (for the avoidance of doubt, the total
aggregate principal amount of the Initial Unsecured Debt and the Incremental
Unsecured Debt at any time outstanding shall not exceed ***);

 

(l)            Indebtedness incurred to finance acquisitions or to finance the
purchase, construction or other acquisition of manufacturing capacity; provided,
that Purchaser shall have given its prior consent to any such incurrence, not to
be unreasonably withheld or delayed (it being agreed that it shall not be
unreasonable for Purchaser to take into account its economic interest in
receiving Scheduled Quarterly Amounts in considering whether to give or withhold
such consent);

 

(m)          Indebtedness acquired in connection with any acquisition where such
Indebtedness (i) existed on the date of the consummation of such acquisition,
(ii) was not incurred in contemplation of such acquisition, and (iii) is not at
any time secured by assets of Seller and its Subsidiaries other than those
acquired in such acquisition; provided, that Purchaser shall have given its
prior consent to the incurrence of any such Indebtedness, not to be unreasonably
withheld or delayed (it being agreed that it shall not be unreasonable for
Purchaser

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-12

--------------------------------------------------------------------------------


 

to take into account its economic interest in receiving Scheduled Quarterly
Amounts in considering whether to give or withhold such consent);

 

(n)           Indebtedness which may be deemed to exist in connection with
agreements providing for indemnification, severance arrangements, purchase price
adjustments, earnouts, stay bonuses and similar obligations in connection with
the acquisition or disposition of assets;

 

(o)           Indebtedness outstanding on the Effective Date;

 

(p)           obligations (contingent or otherwise) existing or arising under
any hedging transaction, provided that such obligations are (or were) entered
into by Vivus or any of its Subsidiaries in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
Vivus and any of its Subsidiaries, or changes in the value of securities issued
by Vivus and any of its Subsidiaries, and not for purposes of speculation;

 

(q)           Guaranties of Permitted Indebtedness;

 

(r)            Indebtedness incurred pursuant to this Agreement and the other
Transaction Documents;

 

(s)            Indebtedness that is recourse only to Seller’s or any of its
Subsidiary’s right, title and interest in and to any or all of the patents and
trademarks covering the manufacture and use of STENDRA™ (avanafil), which, for
the avoidance of doubt, shall not include any of the Collateral and shall
otherwise be non-recourse; and

 

(t)            extensions, refinancings and renewals of indebtedness described
in clauses (k), (l), (m), (o), and (s) above; provided that the principal amount
of each such extension, refinancing or renewal does not exceed the original
principal amount of the indebtedness being extended, refinanced or renewed (plus
the sum of (A) accrued and unpaid interest and fees thereon and (B) customary
fees and expenses relating to such extension, renewal, replacement or
refinancing) or the terms thereof are not modified to impose materially more
burdensome terms upon Vivus and any of its Subsidiaries, as the case may be.

 

“Permitted Partner” means a Third Person party to a Permitted Partnering
Agreement with Seller.

 

“Permitted Partnering Agreement” means a licensing, co-promotion, joint venture,
partnering or similar agreement or arrangement with a Permitted Partner for the
purpose of securing promotional and/or marketing resources for Product that is
expressly subject to the following conditions:  (a) Seller shall continue to
receive no less than twenty-five percent (25%) of Net Sales of Product and
(b) the Permitted Partner covenants and agrees in writing to provide promotion
and marketing efforts of Product in the Territory substantially similar to, and
in any event no less in scope, degree or scale than, the promotional and
marketing efforts undertaken by Seller hereunder.

 

“Permitted Qsymia Product Rights” means items (D) through (I) of the definition
of “Qsymia Product Rights”.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-13

--------------------------------------------------------------------------------


 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“Pharmakon” has the meaning set forth in Section 1.6.

 

“Proceeding” means any action, suit, claim, litigation, arbitration, mediation,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority, any arbitrator or arbitration panel or any mediator.

 

“Product” means Qsymia™ (phentermine and topiramate extended release) capsules
(formerly known Qnexa®) and any derivative or Improvement thereof (for the
avoidance of doubt, Product shall also include Qsiva™ as it relates to the
European Union).

 

“Promotion and Marketing Failure” means the failure of Seller to use
Commercially Reasonable Efforts in the promotion and marketing of Product in the
Territory (i) during the period beginning on the Tranche A Closing Date and
ending on December 31, 2013, and (ii) any Calendar Quarter thereafter, and such
failure is not cured within *** after written notice thereof is given to Seller
by Purchaser; provided that such cure must occur in the Calendar Quarter
following receipt of such written notice for it to be effective.

 

“Promotion and Marketing Payment Amount” means an amount equal to all accrued
and unpaid Scheduled Quarterly Amounts as of the date of payment (including any
accrued and unpaid Make-Whole Premiums as of such date) plus a return on such
Scheduled Quarterly Amounts equal to 12.75% per annum (compounded quarterly).

 

“PTO” means the United States Patent and Trademark Office.

 

“Purchase Price” has the meaning set forth in Section 1.2(a).

 

“Purchased Receivables” means (a) each payment of Scheduled Quarterly Amounts
and (b) any Scheduled Quarterly Amount underpayments or other monetary
recoveries resulting from an audit of Seller pursuant to Section 2.3 and (c) any
interest on any amounts referred to in clauses (a) and (b) above payable by
Seller to Purchaser pursuant to Section 2.5; in the case of clauses (a), and
(b) above, irrespective of any amounts which may be payable by Seller or any of
its Affiliates to Third Persons.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Qsymia Patent Rights” means (i) the Patents and patent applications listed in
Schedule 3.1(m) (including any PCT and/or U.S. utility application claiming
priority to such provisional application(s) that are filed on or before the one
year conversion date of such application(s)); (ii) any patent or patent
application that claims priority to, and is a divisional, continuation, reissue,
renewal, reexamination, substitution or extension of, any patent application
identified in (i); (iii) any patents issuing on any patent application
identified in (i) or (ii), including any reissues,

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-14

--------------------------------------------------------------------------------


 

renewals, reexaminations, substitutions or extensions thereof; (iv) any claim of
a divisional, continuation or continuation-in-part application or patent
(including any reissues, renewals, reexaminations, substitutions or extensions
thereof) that is entitled to the priority date of, and is directed specifically
to subject matter specifically described in, at least one of the patents or
patent applications identified in (i), (ii) or (iii); (v) any foreign
counterpart (including PCTs) of any patent or patent application identified in
(i), (ii) or (iii) or of the claims identified in (iv); and (vi) any
supplementary protection certificates or similar patent term extensions of any
patents and patent applications identified in (i) through (v).

 

“Qsymia Product Rights” means any and all of the following, as they exist
throughout the world: (A) Qsymia Patent Rights; (B) rights in the Qysmia
Trademarks; (C) regulatory filings, submissions and approvals related to
Product; (D) unregistered trademarks, service marks, trade names, trade dress,
logos, packaging design, slogans and Internet domain names, and registrations
and applications for registration of any of the foregoing, in each case, as
related to a Product; (E) copyrights in both published and unpublished works,
including without limitation all compilations, databases and computer programs,
manuals and other documentation and all copyright registrations and
applications, and all derivatives, translations, adaptations and combinations of
the above, in each case, as related to a Product; (F) rights in know-how, trade
secrets, confidential or proprietary information, research in progress,
algorithms, data, databases, data collections, designs, processes, procedures,
methods, protocols, materials, formulae, drawings, schematics, blueprints, flow
charts, models, strategies, prototypes, techniques, and the results of
experimentation and testing, including samples, in each case, as specifically
related to a Product; (G) any and all other intellectual property rights and/or
proprietary rights specifically relating to any of the foregoing; (H) claims of
infringement and misappropriation against Third Parties relating to a Product;
and (I) all contractual rights of Seller under the Third Party Agreements.

 

“Qsymia Trademarks” means the registered trademarks listed in Schedule 3.1(m).

 

“Quarterly Cap” has the meaning set forth in Section 2.1(b).

 

“Quarterly Reports” has the meaning set forth in Section 2.2(a).

 

“Recharacterization” has the meaning set forth in Section 4.7.

 

“Regulatory Approvals” means the New Drug Application, Abbreviated New Drug
Application, Biologics License Application, or similar application which is
required to be filed by Seller with the appropriate Governmental Authority
(e.g., the FDA in the United States; the EMEA in Europe) to obtain approval to
market a Product in the relevant jurisdiction and issued (or to be issued) in
the name of Seller (or its Affiliates), and any amendments or supplements
thereto.

 

“REMS Modification” means the Risk Evaluation and Mitigation Strategies
Modification proposing to expand access to the Product through a network of
certified retail pharmacies.

 

“Retail Pharmacy Failure” means the failure of Product to be available in at
least *** certified retail pharmacy locations by December 31, 2014.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-15

--------------------------------------------------------------------------------


 

“Retained Receivables” means any and all amounts received by or payable to
Seller by Affiliates or licensees of Seller that are attributable to sales of
the Product that do not constitute Purchased Receivables.

 

“Rights Plan” means that certain Preferred Stock Rights Agreement, dated as of
March 27, 2007, by and between Seller and Computershare Investor Services, LLC.

 

“SEC” means the U.S. Securities and Exchange Commission and any successor entity
thereto.

 

“Scheduled Quarterly Amounts” means (a) at any time prior to the Tranche B
Closing, the Tranche A Scheduled Quarterly Amounts and (b) following the Tranche
B Closing (if any), the Tranche A Scheduled Quarterly Amounts plus the Tranche B
Scheduled Quarterly Amounts.

 

“Seller” has the meaning set forth in the Preamble.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
capital stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called (including
interest and penalties thereon and any additions thereto) by any Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.

 

The “Term” of this Agreement will be as set forth in Section 6.1.

 

“Territory” means worldwide.

 

“Third Party Agreements” means the agreements set forth on Schedule 3.1(k).

 

“Third Person” means any Person other than the Parties or their respective
Affiliates.

 

“Tranche A Amount” has the meaning set forth in Section 1.2(a)(i).

 

“Tranche A Closing” has the meaning set forth in Section 1.4.

 

“Tranche A Closing Date” has the meaning set forth in Section 1.4.

 

“Tranche A Transaction” has the meaning set forth in Section 1.2(a)(i).

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-16

--------------------------------------------------------------------------------


 

“Tranche A Funding Payment” means one percent (1%) of the Tranche A Amount, or
$500,000.

 

“Tranche A Outstanding Payment Amount” means, as of any date, an amount equal to
the sum of all unpaid Tranche A Scheduled Quarterly Amounts (including any
accrued and unpaid Make-Whole Premiums).

 

“Tranche A Scheduled Quarterly Amount” has the meaning set forth in
Section 2.1(a)(i).

 

“Tranche B Amount” has the meaning set forth in Section 1.2(a)(ii).

 

“Tranche B Transaction” has the meaning set forth in Section 1.2(a)(i).

 

“Tranche B Closing” has the meaning set forth in Section 1.4.

 

“Tranche B Closing Date” has the meaning set forth in Section 1.4.

 

“Tranche B Facility Payment” means one percent (1%) of the Tranche B Amount, or
$600,000.

 

“Tranche B Final Amount” has the meaning set forth in Section 2.1(a)(ii).

 

“Tranche B Funding Payment” means one percent (1%) of the Tranche B Amount, or
$600,000.

 

“Tranche B Outstanding Payment Amount” means, as of any date, an amount equal to
the sum of all unpaid Tranche B Scheduled Quarterly Amounts (including any
accrued and unpaid Make-Whole Premiums); provided, however, that if the Tranche
B Closing has not occurred, then the Tranche B Outstanding Payment Amount shall
be $0.

 

“Tranche B Scheduled Quarterly Amount” has the meaning set forth in
Section 2.1(a)(ii).

 

“Transaction Documents” means, collectively, this Agreement, the Patent Security
Agreement, the Bill of Sale, and any document, certificate or other instrument
delivered in connection therewith.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, if, with respect to any financing
statement or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of Purchaser’s ownership interest in the Purchased
Receivables, the back-up security interest granted pursuant to Section 4.7, or
the security interest granted pursuant to Section 4.8 is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of New York, then “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions of this Agreement and any financing statement relating to such
perfection or effect of perfection or non-perfection.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-17

--------------------------------------------------------------------------------


 

“Updated Disclosure Schedule” means an updated set of schedules to this
Agreement, to be dated as of the Tranche B Closing Date, delivered to Purchaser
pursuant to Section 1.7(b) of this Agreement and attached to the Bring-Down
Certificate.  Such Updated Disclosure Schedule shall include disclosure
necessary to make the representations and warranties of Seller in Section 3.1 of
this Agreement true and correct as of the date of the Tranche B Closing Date and
to consist solely of information regarding circumstances, facts, events or
conditions that have arisen, occurred or come into existence after the Effective
Date of this Agreement; provided, however, that such Updated Disclosure Schedule
shall not correct, supplement or amend the disclosures set forth in the
schedules attached to the Agreement on the Effective Date for purposes of the
representations and warranties made by the Company as of the Effective Date of
this Agreement, but the disclosures contained in the Updated Disclosure Schedule
shall be deemed to modify and qualify all representations and warranties made in
this Agreement on and as of the Tranche B Closing Date with respect to the
Tranche B Transaction.

 

“Up-Front Payments” means the Tranche A Funding Payment and the Tranche B
Facility Payment.

 

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

 

“Unaudited Financial Statements” has the meaning set forth in Section 2.2(b).

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

Annex A-18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BILL OF SALE

 

THIS BILL OF SALE (this “Purchaser Bill of Sale”) is made, entered into and
effective this          day of April, 2013, by and between by and between
VIVUS, INC., a Delaware corporation, and its permitted successors and assigns
(“Seller”) and BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP, a Cayman
Islands exempted limited partnership, and its permitted successors and assigns
(“Purchaser”). Capitalized terms used but not defined herein will have the
meanings ascribed to such terms in that certain Purchase and Sale Agreement,
dated as of March 25, 2013, by and between Seller and Purchaser (the “Purchase
Agreement”).

 

RECITALS

 

WHEREAS, Seller desires to sell, transfer, convey and assign to Purchaser, and
Purchaser desires to purchase and accept from Seller, all of Seller’s right,
title and interest in, to and under the Purchased Receivables, on the terms and
conditions set forth in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and other good and valuable considerations, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

 

1.                                      Seller, by this Purchaser Bill of Sale,
does hereby sell, transfer, convey, assign and deliver to Purchaser, and
Purchaser does hereby purchase and accept, all of Seller’s right, title and
interest in, to and under the Purchased Receivables.

 

2.                                      Seller hereby covenants that, at any
time or from time to time after the date hereof, at Purchaser’s reasonable
request and without further consideration but at Purchaser’s expense, Seller
will execute and deliver to Purchaser such other instruments of sale, transfer,
conveyance and assignment as Purchaser may reasonably deem necessary to sell,
transfer, convey, assign and deliver to Purchaser, and to confirm Purchaser’s
title to, all of Seller’s right, title and interest in, to and under the
Purchased Receivables.

 

3.                                      Seller represents, warrants and
covenants that (a) it has absolute title to the Purchased Receivables free and
clear of all Encumbrances (other than Permitted Encumbrances), (b) it has not
made any prior sale, transfer, conveyance, assignment, grant or delivery of any
Purchased Receivables, (c) it has the present lawful right, power and authority
to sell, transfer, convey, assign and deliver the Purchased Receivables to
Purchaser free and clear of all Encumbrances (other than Permitted
Encumbrances), and (d) all action has been taken which is required for Seller to
make this Purchaser Bill of Sale, and this Purchaser Bill of Sale is, a legal,
valid and binding obligation of Seller.

 

4.                                      This Purchaser Bill of Sale will be
binding upon and inure to the benefit of Seller, Purchaser and their respective
permitted successors and assigns under the Purchase Agreement, for the uses and
purposes set forth and referred to above, effective immediately upon its
delivery to Purchaser.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

A-1

--------------------------------------------------------------------------------


 

5.                                      (a)                                 THIS
PURCHASER BILL OF SALE AND ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
PURCHASER BILL OF SALE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN
CONTRACT, TORT OR OTHERWISE) WILL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER WILL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS.

 

(b)                                 ANY PROCEEDING WITH RESPECT TO THIS
PURCHASER BILL OF SALE WILL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS RESPECTIVE PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.

 

(c)                                  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY ACTION OR
DISPUTE ARISING OUT OF OR RELATING TO THIS PURCHASER BILL OF SALE OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN CONTRACT, TORT OR OTHERWISE).

 

(d)                                 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(e)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE SENDING OF COPIES THEREOF BY FEDERAL EXPRESS OR OTHER
OVERNIGHT COURIER COMPANY, TO SUCH PARTY AT ITS ADDRESS SPECIFIED BY SECTION 7.9
OF THE PURCHASE AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE FOUR (4) DAYS AFTER
DELIVERY TO SUCH COURIER COMPANY.

 

(f)                                   NOTHING HEREIN WILL AFFECT THE RIGHT OF
ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

6.                                      Notwithstanding anything to the contrary
contained in this Purchaser Bill of Sale, in the event of any conflict between
the terms of this Purchaser Bill of Sale and the terms of the Purchase
Agreement, the terms of the Purchase Agreement shall control.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

A-2

--------------------------------------------------------------------------------


 

7.                                      This Purchaser Bill of Sale may be
executed in any number of counterparts, each of which so executed will be deemed
to be an original, but all of such counterparts will together constitute but one
and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Purchaser Bill of Sale
as of the day and year first written above.

 

 

 

SELLER:

 

PURCHASER:

 

 

 

 

 

VIVUS, INC.

 

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP

 

 

 

 

 

By:

 

 

By:

Pharmakon Advisors, LP, its investment manager

 

 

 

 

 

 

Name: Leland F. Wilson

 

By:

Pharmakon Management I, LLC its general partner

 

 

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name: Pedro Gonzalez de Cosio

 

 

 

 

 

 

 

Title: Managing Member

 

 

Signature Page to Purchaser Bill of Sale

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PATENT SECURITY AGREEMENT

 

PATENT AND TRADEMARK SECURITY AGREEMENT

 

This Patent and Trademark Security Agreement (the “Security Agreement”) is made
the      day of April, 2013, by and between VIVUS, INC., a Delaware corporation,
and its permitted successors and assigns (the “Grantor”) and BIOPHARMA SECURED
INVESTMENTS III HOLDINGS CAYMAN LP, a Cayman Islands exempted limited
partnership, and its permitted successors and assigns (the “Secured Party”).

 

RECITALS

 

WHEREAS, reference is made to that certain Purchase and Sale Agreement (“the
Agreement”) dated as of March 25, 2013 (and as amended, supplemented, restated,
or otherwise modified from time to time), by and between the Grantor and the
Secured Party;

 

WHEREAS, pursuant to the Agreement, the Grantor granted to the Secured Party a
security interest in regards to all of Grantor’s right, title, and interest in,
to, and under the Additional Collateral, whether now owned or hereafter acquired
by the Grantor and all of Grantor’s rights and privileges with respect thereto;

 

WHEREAS the Grantor and the Secured Party have agreed to execute all documents
to perfect the security interest of the Secured Party in such Additional
Collateral of the Grantor, perfected and prior to all other Encumbrances thereon
(other than Permitted Encumbrances);

 

WHEREAS, in connection with the Agreement, the Grantor and the Secured Party
have entered into this Security Agreement as of the date hereof (and as amended,
supplemented, restated, or otherwise modified from time to time);

 

WHEREAS, the Grantor does hereby further acknowledge and affirm that the rights
and remedies of the Secured Party with respect to the security interest in the
Additional Collateral granted hereby are more fully set forth in the Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

WHEREAS, as a condition, among others, to the terms contemplated by the
Agreement in regards to the Additional Collateral, the parties hereto execute
this Security Agreement.

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.                                      Defined Terms.  All capitalized terms
used but not otherwise defined herein have the meanings ascribed to them, or
incorporated by reference in, the Agreement.

 

2.                                      Grant of Security Interest.  Pursuant to
the terms of the Agreement, Grantor hereby grants a security interest in all of
its right, title, and interest in, to, and under all of the following Additional
Collateral:

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

B-1

--------------------------------------------------------------------------------


 

(a)                                 all Qsymia Product Rights set forth on
Exhibit A to this Security Agreement and all of Grantor’s rights and privileges
with respect thereto;

 

(b)                                 all Regulatory Approvals;

 

(c)                                  all Supporting Obligations (as such term is
defined in the UCC) in respect of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

 

(d)                                 all of Grantors’s books and records relating
to any and all of the foregoing;

 

(e)                                  all contractual rights of Grantor under any
Permitted Partnering Agreement to receive payment of Net Sales; and

 

(f)                                   all Proceeds (as such term is defined in
the UCC) and products of and to any and all of the foregoing;

 

provided, however, that, “Additional Collateral” shall not include any general
intangible, permit, lease, license, contract or other instrument of Grantor
included in items (D) through (H) of the definition of Qsymia Product Rights (or
any of Grantor’s books and records relating thereto, or any Proceeds and
products thereof and thereto), if, and only to the extent, the grant of a
security interest in such general intangible, permit, lease, license, contract
or other instrument in the manner contemplated by this Agreement, under the
terms thereof or under Applicable Law, is prohibited and would result in the
termination thereof or give the other Persons party thereto the right to
terminate, accelerate or otherwise alter Grantor’s rights, title and interests
thereunder (including upon the giving of notice or the lapse of time or both);
provided, further, that (i) any such limitation described above on the security
interests granted hereunder shall only apply to the extent that any such
prohibition could not be rendered ineffective pursuant to the UCC or any other
Applicable Law (including Bankruptcy Laws) or principles of equity and (ii) in
the event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any Applicable Law, general intangible,
permit, lease, license, contract or other instrument, to the extent sufficient
to permit any such general intangible, permit, lease, license, contract or other
instrument of Grantor (and the books and records relating thereto and the
Proceeds and products thereof and thereto) to become Additional Collateral
hereunder, or upon the granting of any such consent, or waiving or terminating
any requirement for such consent, a security interest in such general
intangible, permit, lease, license, contract or other instrument (and the books
and records relating thereto and the Proceeds and products thereof and thereto)
shall be automatically and simultaneously granted hereunder and shall be
included as Additional Collateral hereunder.

 

3.                                      Reference to the Agreement.  This
Security Agreement has been entered into by the Grantor and the Secured Party
solely for purposes as contemplated by the Agreement.  In the event of any
inconsistency between any of the terms or provisions hereof and the terms and
provisions of the Agreement, the terms and provisions of this Security Agreement
shall govern.

 

4.                                      Counterparts.  This Agreement may be
executed in two or more counterparts, each of which will be an original, but all
of which together will constitute one and the same

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

B-2

--------------------------------------------------------------------------------


 

instrument.  To evidence the fact that it has executed this Agreement, a Party
may send a copy of its executed counterpart to the other Parties by facsimile or
other electronic transmission.  In such event, such Party will forthwith deliver
to the other Parties the counterpart of this Agreement executed by such Party.

 

5.                                      Governing Law.  This Security Agreement
shall be construed in accordance with and governed by the laws of the State of
New York, without giving effect to the principles of conflicts of law thereof.

 

[Signature page follows]

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Secured Party and the Grantor have caused this Security
Agreement to be duly executed by their respective officers thereunto duly
authorized, as of the day and year first set forth above.

 

 

BIOPHARMA SECURED INVESTMENTS III
HOLDINGS CAYMAN LP, as the Secured Party

 

 

 

By:

Pharmakon Advisors, LP, its investment manager

 

By:

Pharmakon Management I, LLC, its general partner

 

 

 

 

By:

 

 

 

 

Name: Pedro Gonzalez de Cosio

 

 

 

Title: Managing Member

 

 

 

 

 

VIVUS, INC., as the Grantor

 

 

 

By:

 

 

 

 

Name: Leland F. Wilson

 

 

 

Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

QSYMIA PRODUCT RIGHTS

 

“Qsymia Patent Rights” means (i) the Patents and patent applications listed in
Schedule I below (including any PCT and/or U.S. utility application claiming
priority to such provisional application(s) that are filed on or before the one
year conversion date of such application(s)); (ii) any patent or patent
application that claims priority to, and is a divisional, continuation, reissue,
renewal, reexamination, substitution or extension of, any patent application
identified in (i); (iii) any patents issuing on any patent application
identified in (i) or (ii), including any reissues, renewals, reexaminations,
substitutions or extensions thereof; (iv) any claim of a divisional,
continuation or continuation-in-part application or patent (including any
reissues, renewals, reexaminations, substitutions or extensions thereof) that is
entitled to the priority date of, and is directed specifically to subject matter
specifically described in, at least one of the patents or patent applications
identified in (i), (ii) or (iii); (v) any foreign counterpart (including PCTs)
of any patent or patent application identified in (i), (ii) or (iii) or of the
claims identified in (iv); and (vi) any supplementary protection certificates or
similar patent term extensions of any patents and patent applications identified
in (i) through (v).

 

“Qsymia Product Rights” means any and all of the following, as they exist
throughout the world: (A) Qsymia Patent Rights; (B) rights in the Qysmia
Trademarks listed in Schedule II below; (C) regulatory filings, submissions and
approvals related to Product; (D) unregistered trademarks, service marks, trade
names, trade dress, logos, packaging design, slogans and Internet domain names,
and registrations and applications for registration of any of the foregoing, in
each case, as related to a Product; (E) copyrights in both published and
unpublished works, including without limitation all compilations, databases and
computer programs, manuals and other documentation and all copyright
registrations and applications, and all derivatives, translations, adaptations
and combinations of the above, in each case, as related to a Product; (F) rights
in know-how, trade secrets, confidential or proprietary information, research in
progress, algorithms, data, databases, data collections, designs, processes,
procedures, methods, protocols, materials, formulae, drawings, schematics,
blueprints, flow charts, models, strategies, prototypes, techniques, and the
results of experimentation and testing, including samples, in each case, as
specifically related to a Product; (G) any and all other intellectual property
rights and/or proprietary rights specifically relating to any of the foregoing;
(H) claims of infringement and misappropriation against Third Parties relating
to a Product; and (I) all contractual rights of Seller under the Third Party
Agreements.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

B-5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LIST OF PATENTS

 

Title

 

Inventors

 

Country

 

Patent
Number

 

App. Number

 

Pub. Number

 

Status

 

Filing Date

Combination Therapy for Effecting Weight Loss and Treating Obesity

 

Najarian

 

US

 

7,056,890

 

10/454,368

 

2004/0002462

 

Issued

 

6/3/03

 

 

 

 

US

 

7,553,818

 

11/385,198

 

2006/0234950

 

Issued

 

3/20/06

 

 

 

 

US

 

7,659,256

 

11/385,199

 

2006/0234951

 

Issued

 

3/20/06

 

 

 

 

US

 

7,674,776

 

11/385,233

 

2006/0234952

 

Issued

 

3/20/06

 

 

 

 

Australia

 

770068

 

200054896

 

 

 

Granted

 

6/14/00

 

 

 

 

Canada

 

2,377,330

 

2377330

 

 

 

Granted

 

6/14/00

 

 

 

 

Austria

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Belgium

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Cyprus

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Denmark

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Finland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

France

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Greece

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Germany

 

60035870

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Ireland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Italy

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Luxembourg

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Monaco

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Netherlands

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Portugal

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Spain

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

B-6

--------------------------------------------------------------------------------


 

Title

 

Inventors

 

Country

 

Patent
Number

 

App. Number

 

Pub. Number

 

Status

 

Filing Date

 

 

 

 

Sweden

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

Switzerland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

UK

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

EPO

 

 

 

07011472.3

 

 

 

Pending

 

6/14/00

Compositions and Methods for Treating Sleep Apnea

 

Tam et al.

 

US

 

 

 

12/683,353

 

2010/0105765

 

Pending

 

1/6/10

“

 

Tam et al.

 

EPO

 

 

 

10184955.2

 

EP1825851

 

Pending

 

12/6/07

Combination Therapy for the Treatment of Sleep Apnea

 

Najarian

 

EPO

 

 

 

 

 

EP 2305226

 

Pending

 

9/30/10

Combination Therapy for the Treatment of Hypertension

 

Najarian

 

EPO

 

 

 

10184959.4

 

EP 2308481

 

Pending

 

9/30/10

Combination Therapy for the Treatment of Diabetes

 

Najarian

 

EPO

 

 

 

10184977.6

 

EP 2305227

 

Pending

 

9/30/10

Combination Therapy for the Treatment of Hyperlipidemia

 

Najarian

 

EPO

 

 

 

10184981.8

 

EP 2305228

 

Pending

 

9/30/10

Low Dose Topiramate/Phentermine Composition and Methods of Use Thereof

 

Najarian et al.

 

EPO

 

 

 

12/481,540

 

2010/0215739

 

Pending

 

6/9/09

“

 

 

 

Australia

 

 

 

2009257572

 

 

 

Pending

 

6/9/09

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

B-7

--------------------------------------------------------------------------------


 

Title

 

Inventors

 

Country

 

Patent
Number

 

App. Number

 

Pub. Number

 

Status

 

Filing Date

“

 

 

 

Brazil

 

 

 

PI0914985-6

 

 

 

Pending

 

6/9/09

“

 

 

 

Canada

 

 

 

2727319

 

 

 

Pending

 

6/9/09

“

 

 

 

Chile

 

 

 

1365-2010

 

 

 

Pending

 

6/9/09

“

 

 

 

China

 

 

 

200980130379.5

 

 

 

Pending

 

6/9/09

“

 

 

 

EPO

 

 

 

09763479.4

 

 

 

Pending

 

6/9/09

“

 

 

 

India

 

 

 

6898/CHENP/2010

 

 

 

Pending

 

6/9/09

“

 

 

 

Israel

 

 

 

209874

 

 

 

Pending

 

6/9/09

“

 

 

 

Japan

 

 

 

2011-513646

 

JP2011522896A

 

Pending

 

6/9/09

“

 

 

 

Korea

 

 

 

10-2011-7000416

 

 

 

Pending

 

6/9/09

“

 

 

 

Mexico

 

 

 

MX/a/2010/013503

 

 

 

Pending

 

6/9/09

“

 

 

 

South Africa

 

2010/08839

 

2010/08839

 

 

 

Granted

 

6/9/09

Escalating Dosing Regimen for Effecting Weight Loss and Treating Obesity

 

Najarian et al.

 

US

 

 

 

12/481,548

 

2009/0304785

 

Pending

 

6/9/09

“

 

 

 

Australia

 

 

 

2009257573

 

 

 

Pending

 

6/9/09

“

 

 

 

Brazil

 

 

 

PI0914991-0

 

 

 

Pending

 

6/9/09

“

 

 

 

Canada

 

 

 

2727313

 

 

 

Pending

 

6/9/09

“

 

 

 

Chile

 

 

 

1366-2010

 

 

 

Pending

 

6/9/09

“

 

 

 

China

 

 

 

200980130444.4

 

 

 

Pending

 

6/9/09

“

 

 

 

EPO

 

 

 

09763480.2

 

 

 

Pending

 

6/9/09

“

 

 

 

India

 

 

 

6897/CHENP/2010

 

 

 

Pending

 

6/9/09

“

 

 

 

Israel

 

 

 

209875

 

 

 

Pending

 

6/9/09

“

 

 

 

Japan

 

 

 

2011-513647

 

JP2011522897A

 

Pending

 

6/9/09

“

 

 

 

Korea

 

 

 

10-2011-7000417

 

 

 

Pending

 

6/9/09

“

 

 

 

Mexico

 

 

 

MX/a/2010/013505

 

 

 

Pending

 

6/9/09

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

B-8

--------------------------------------------------------------------------------


 

Title

 

Inventors

 

Country

 

Patent
Number

 

App. Number

 

Pub. Number

 

Status

 

Filing Date

“

 

 

 

South Africa

 

2010/08840

 

2010/08840

 

 

 

Granted

 

6/9/09

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

B-9

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LIST OF TRADEMARKS

 

Country

 

Trademark

 

App.
Number/
Date

 

Reg.
Number/
Date

 

Class

 

Description of Services

 

Status

 

Next
Renewal
Date

US

 

QSYMIA

 

85656775
6/20/2012

 

4295224 2/26/2013

 

IC 005. US 006 018
044 046 051
052.

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety.

 

Registered

 

2/26/2023

European Community

 

QSYMIA

 

011405198
12/7/2012

 

 

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety.

 

Pending

 

 

International-Madrid Protocol

 

QSYMIA

 

A0033230
6/20/2012

 

1146156
2/7/2013

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety.

 

Registered

 

12/14/2022

Canada

 

QSYMIA

 

1606513
12/13/2012

 

 

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety

 

Pending

 

 

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

B-10

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(g)

 

Litigation

 

1.              Kovtun v. Vivus, Inc. et al, Case No. CV10-4957 PJH, filed in
the U.S. District Court, Northern District of California, as disclosed and
described in the most recent Form 10-K filed by Seller with the Securities and
Exchange Commission.

 

2.              Turberg v. Logan, et al, Case No. CV10-05271 PJH, filed in the
U.S. District Court, Northern District of California, as disclosed and described
in the most recent Form 10-K filed by Seller with the Securities and Exchange
Commission.

 

3.              In re Vivus, Inc. Derivative Litigation, Master File No. 11 0
CV188439, filed in the California Superior Court, Santa Clara County, as
disclosed and described in the most recent Form 10-K filed by Seller with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(i)

 

Existing In-Licenses

 

1.              The Najarian Agreement.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(j)

 

Sublicenses and Out-Licenses

 

1.              ***

 

2.              Qsymia™ Risk Evaluation and Mitigation Strategy (REMS) Certified
Pharmacy Services Agreement, effective August 30, 2012, between CuraScript, Inc.
and Seller.

 

3.              Qsymia™ Risk Evaluation and Mitigation Strategy (REMS) Certified
Pharmacy Services Agreement, effective August 27, 2012, between CVS
Pharmacy, Inc. and Seller.

 

4.              Certified Pharmacy Services Agreement, effective September 17,
2012, by and between Kaiser Foundation Health Plan, Inc. and Seller.

 

5.              Qsymia™ Risk Evaluation and Mitigation Strategy (REMS) Certified
Pharmacy Services Agreement, effective September 1, 2012, between Walgreens Mail
Service, Inc. and Seller.

 

6.              Qsymia™ Risk Evaluation and Mitigation Strategy (REMS) Certified
Pharmacy Services Addendum to Supplier Agreement, effective November 30, 2012,
between Wal-Mart Stores, Inc. and Seller.

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(k)

 

Third Party Agreements

 

***

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(m)

 

Intellectual Property

 

1.              Patents included within the Qsymia Patent Rights:

 

Title

 

Inventors

 

Country

 

Patent
Number

 

App.
Number

 

Pub. Number

 

Status

 

Filing
Date

 

Combination Therapy for Effecting Weight Loss and Treating Obesity

 

Najarian

 

US

 

7,056,890

 

10/454,368

 

2004/0002462

 

Issued

 

6/3/03

 

 

 

 

 

US

 

7,553,818

 

11/385,198

 

2006/0234950

 

Issued

 

3/20/06

 

 

 

 

 

US

 

7,659,256

 

11/385,199

 

2006/0234951

 

Issued

 

3/20/06

 

 

 

 

 

US

 

7,674,776

 

11/385,233

 

2006/0234952

 

Issued

 

3/20/06

 

 

 

 

 

Australia

 

770068

 

200054896

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Canada

 

2,377,330

 

2377330

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Austria

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Belgium

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Cyprus

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Denmark

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Finland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

France

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Greece

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Germany

 

60035870

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Ireland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Italy

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Luxembourg

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Monaco

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Netherlands

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Portugal

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Spain

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Sweden

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

Switzerland

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

UK

 

1187603

 

00939884.3

 

 

 

Granted

 

6/14/00

 

 

 

 

 

EPO

 

 

 

07011472.3

 

 

 

Pending

 

6/14/00

 

Compositions and Methods for Treating Sleep Apnea

 

Tam et al.

 

US

 

 

 

12/683,353

 

2010/0105765

 

Pending

 

1/6/10

 

“

 

Tam et al.

 

EPO

 

 

 

10184955.2

 

EP1825851

 

Pending

 

12/6/07

 

Combination Therapy for the Treatment of Sleep Apnea

 

Najarian

 

EPO

 

 

 

 

 

EP 2305226

 

Pending

 

9/30/10

 

Combination

 

Najarian

 

EPO

 

 

 

10184959.4

 

EP 2308481

 

Pending

 

9/30/10

 

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

Title

 

Inventors

 

Country

 

Patent
Number

 

App.
Number

 

Pub. Number

 

Status

 

Filing
Date

 

Therapy for the Treatment of Hypertension

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Combination Therapy for the Treatment of Diabetes

 

Najarian

 

EPO

 

 

 

10184977.6

 

EP 2305227

 

Pending

 

9/30/10

 

Combination Therapy for the Treatment of Hyperlipidemia

 

Najarian

 

EPO

 

 

 

10184981.8

 

EP 2305228

 

Pending

 

9/30/10

 

Low Dose Topiramate/Phentermine Composition and Methods of Use Thereof

 

Najarian et al.

 

EPO

 

 

 

12/481,540

 

2010/0215739

 

Pending

 

6/9/09

 

“

 

 

 

Australia

 

 

 

2009257572

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Brazil

 

 

 

PI0914985-6

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Canada

 

 

 

2727319

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Chile

 

 

 

1365-2010

 

 

 

Pending

 

6/9/09

 

“

 

 

 

China

 

 

 

200980130379.5

 

 

 

Pending

 

6/9/09

 

“

 

 

 

EPO

 

 

 

09763479.4

 

 

 

Pending

 

6/9/09

 

“

 

 

 

India

 

 

 

6898/CHENP/2010

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Israel

 

 

 

209874

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Japan

 

 

 

2011-513646

 

JP2011522896A

 

Pending

 

6/9/09

 

“

 

 

 

Korea

 

 

 

10-2011-7000416

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Mexico

 

 

 

MX/a/2010/013503

 

 

 

Pending

 

6/9/09

 

“

 

 

 

South Africa

 

2010/08839

 

2010/08839

 

 

 

Granted

 

6/9/09

 

Escalating Dosing Regimen for Effecting Weight Loss and Treating Obesity

 

Najarian et al.

 

US

 

 

 

12/481,548

 

2009/0304785

 

Pending

 

6/9/09

 

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

Title

 

Inventors

 

Country

 

Patent
Number

 

App.
Number

 

Pub. Number

 

Status

 

Filing
Date

 

“

 

 

 

Australia

 

 

 

2009257573

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Brazil

 

 

 

PI0914991-0

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Canada

 

 

 

2727313

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Chile

 

 

 

1366-2010

 

 

 

Pending

 

6/9/09

 

“

 

 

 

China

 

 

 

200980130444.4

 

 

 

Pending

 

6/9/09

 

“

 

 

 

EPO

 

 

 

09763480.2

 

 

 

Pending

 

6/9/09

 

“

 

 

 

India

 

 

 

6897/CHENP/2010

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Israel

 

 

 

209875

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Japan

 

 

 

2011-513647

 

JP2011522897A

 

Pending

 

6/9/09

 

“

 

 

 

Korea

 

 

 

10-2011-7000417

 

 

 

Pending

 

6/9/09

 

“

 

 

 

Mexico

 

 

 

MX/a/2010/013505

 

 

 

Pending

 

6/9/09

 

“

 

 

 

South Africa

 

2010/08840

 

2010/08840

 

 

 

Granted

 

6/9/09

 

 

2.              Qsymia Trademarks:

 

Country

 

Trademark

 

App.
Number /
Date

 

Reg.
Number /
Date

 

Class

 

Description of
Services

 

Status

 

Next
Renewal
Date

 

US

 

QSYMIA

 

85656775
6/20/2012

 

4295224 2/26/2013

 

IC 005. US 006 018 044 046 051 052.

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety.

 

Registered

 

2/26/2023

 

European Community

 

QSYMIA

 

011405198
12/7/2012

 

 

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to

 

Pending

 

 

 

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

suppress appetite and lower the threshold for satiety.

 

 

 

 

 

International-Madrid Protocol

 

QSYMIA

 

A0033230
6/20/2012

 

1146156 2/7/2013

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety.

 

Registered

 

12/14/2022

 

Canada

 

QSYMIA

 

1606513
12/13/2012

 

 

 

IC 005

 

Pharmaceutical preparations for the treatment of obesity, to facilitate weight
loss and weight control, to suppress appetite and lower the threshold for
satiety

 

Pending

 

 

 

 

--------------------------------------------------------------------------------

***                           Certain confidential information contained in this
document, marked with three asterisks, has been omitted and filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------